 



Exhibit 10.2

 

Execution Copy

 

 

Meikle Wind Energy Corp.

 

 

SHAREHOLDER AGREEMENT

 

 

 

August 10, 2017

 

 

 

Table of Contents

 

Page

 

Article 1 INTERPRETATION 1 1.1 Definitions 1 1.2 Headings 9 1.3 Number and
Gender 9 1.4 Business Days 9 1.5 Currency and Payment Obligations 9 1.6
Calculation of Interest 9 1.7 Accounting Principles 9 1.8 Statute and Agreement
References 10 1.9 Section and Schedule References 10 1.10 Subsidiaries 10
Article 2 CORPORATE AFFAIRS 10 2.1 Business and Affairs of the Corporation 10
2.2 Directors 10 2.3 Officers 11 2.4 Chairman 11 2.5 Meetings of Board 11 2.6
Observers; Attendance of Others 12 2.7 Obligations of Directors 12 2.8 Related
Party Contracts 12 2.9 Indemnification and Insurance 13 2.10 Meetings of
Shareholders 14 2.11 Freedom in Decision Making 14 2.12 Fiscal Year 15 2.13
Business of the Corporation 15 Article 3 MANAGEMENT OF THE CORPORATION AND
APPROVALS 15 3.1 Management of the Corporation 15 3.2 Exercise of Authority 15



 

3.3 Shareholder Approvals 15 Article 4 PROJECT OPERATING BUDGET, CAPITAL CALLS
AND DISTRIBUTIONS 16 4.1 Project Operating Budget 16 4.2 Funding Obligations
with respect to the Corporation 16 4.3 Funding Obligations with respect to the
Partnership 17 4.4 Distributions 17 4.5 Distribution of Proceeds from Sale of
the Corporation’s Assets 17 Article 5 LOSS OF RIGHTS 18 5.1 Bankruptcy 18 5.2
Dilution Below 10% 18 5.3 Events of Default 19 5.4 Consequences of Loss of
Rights 20 Article 6 TRANSFER & DISPOSITION OF SHARES 21 6.1 General Prohibition
21

-i-

 





Table of Contents

(continued)

 

Page

 

6.2 General Restrictions 21 6.3 Permitted Transfer 22 6.4 Permitted Transfers to
Controlled Affiliates 23 6.5 Restrictions on Transfer 23 6.6 Transfer of Units
by PSP or Pattern 24 6.7 Release of Transferring Shareholder 24 6.8 Pledge of
Shares 25 6.9 Conditions to Admission 25 6.10 Indirect Transfers 25 Article 7
BOOKS, RECORDS, AUDITORS AND TAX RETURNS 26 7.1 Books and Records 26 7.2 Access
to Information 26 7.3 Selection of Auditors and Reporting 27 7.4 Accounting
Principles 28 7.5 Tax Returns 28 Article 8 THIRD PARTY AGREEMENTS 28 8.1 Pattern
O&M Contract 28 8.2 Pattern PAA 28 Article 9 CONFIDENTIALITY 29 9.1
Confidentiality 29 9.2 Public Announcements 31 9.3 Subsidiaries as Third Party
Beneficiaries 31 Article 10 GENERAL SALE PROVISIONS 31 10.1 Warranties of Seller
31 10.2 Closing 31 10.3 Closing Conditions 31 10.4 Payment 32 10.5 Allocation of
Purchase Price 32 10.6 Indebtedness between Seller and the Corporation 32
Article 11 ISSUE OF ADDITIONAL SHARES 33 11.1 Issuance of Shares 33 Article 12
REPRESENTATIONS AND WARRANTIES 33 12.1 Representations and Warranties of the
Shareholders 33 12.2 Survival 34 Article 13 GENERAL 34 13.1 Actions in
Accordance with Agreement 34 13.2 Corporation Consent 34 13.3 Agreement to be
Bound 34 13.4 Conflict with Articles 34 13.5 Entire Agreement 35 13.6 Amendment
35 13.7 Rights of Set-Off 35 13.8 Waiver 35

-ii-

 

Table of Contents

(continued)

 

Page

 

13.9 Governing Law 35 13.10 Severability 35 13.11 Time of Essence 36 13.12
Further Assurances 36 13.13 Notice 36 13.14 Benefit/Binding 37 13.15 Dispute
Resolution Procedure 37 13.16 No Right to Employment 38 13.17 Assignment 38
13.18 Legend on Certificates 38 13.19 Subdivision, Consolidation, etc. of Shares
38 13.20 Termination of Agreement and Survival 38 13.21 Remedies 39 13.22
Withholding 39 13.23 Expenses 39 13.24 Independent Advice 39 13.25 Counterparts
39 13.26 Corporate Opportunities, Waiver of Fiduciary Duties, Etc. 39

-iii-

 

Shareholder Agreement

 

THIS SHAREHOLDER AGREEMENT (the “Agreement”) is made as of August 10, 2017,
among:

 

PATTERN CANADA FINANCE COMPANY ULC, a corporation existing under the laws of the
Province of Nova Scotia, along with its successors and permitted assigns,
(“Pattern Shareholder”)

 

and

 

VERTUOUS ENERGY CANADA INC., a corporation existing under the laws of the
Canada, along with its successors and permitted assigns,
(“PSP Shareholder”)

 

and

 

MEIKLE WIND ENERGY CORP., a corporation existing under the laws of the Province
of British Columbia
(the “Corporation”).

 

WHEREAS the Corporation is the general partner of Meikle Wind Energy Limited
Partnership, which owns the Project;

 

AND WHEREAS the authorized capital of the Corporation consists of an unlimited
number of common shares (the “Common Shares”) of which there are outstanding as
at the date of this Agreement the Common Shares set out in Schedule “A”;

 

AND WHEREAS as of the date hereof the Shareholders (as defined herein) directly
or indirectly own the Shares (as defined herein) set out opposite their
respective names in Schedule “A”;

 

AND WHEREAS the Corporation and the Shareholders wish to enter into this
Shareholder Agreement on the terms hereof, effective as of the date hereof;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
agree as set forth below.

 

Article 1
INTERPRETATION

 

1.1Definitions

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following words and terms will have the following
meanings:

 

 

- 2 -

 

(1)“Administration Services” means the administration services to be provided by
the PAA Provider to the Project pursuant to the PAA which includes the
bookkeeping, accounting, administration of accounts payable, accounts
receivable, preparation of financial statements and tax returns, loan
administration (other than loan administration to be provided in relation to
construction loan and project financing for the Project as set forth in the O&M
Contract) and other administrative services that may be customarily requested
and agreed by the PAA Provider and the Corporation from time to time that are
provided for the benefit of the Corporation in respect of the Project;

 

(2)“Affiliate” means, in respect of a Party, any Person that as at the time
determined, (i) Controls such Party, (ii) is Controlled by such Party, or (iii)
is Controlled by the same Person that Controls such Party; provided that (x)
neither the Partnership nor the Corporation shall be deemed an Affiliate of
either Pattern or PSP for any purpose hereunder, (y) neither Pattern Energy
Group LP nor Pattern Energy Group 2 LP shall be deemed an Affiliate of either
Pattern or PSP for any purpose hereunder, and (z) neither Shareholder shall be
deemed an Affiliate of the other Shareholder for any purpose hereunder;

 

(3)“Agreement”, “this Agreement”, “hereto”, “herein”, “hereby”, “hereunder”,
“hereof” and similar expressions refer to this Agreement and not to any
particular Article, Section, subsection, clause, subdivision or other portion
hereof and include any and every amending agreement and agreement supplemental
or ancillary hereto;

 

(4)“Annual Financial Statements” has the meaning set forth in Section 7.3(3);

 

(5)“Applicable Law” means:

 

(a)applicable federal, state, provincial or municipal laws, orders-in-council,
bylaws, codes, rules, policies, regulations and statutes;

 

(b)applicable orders, decisions, codes, judgments, rules, injunctions, decrees,
awards and writs of any Governmental Agency;

 

(c)applicable rulings and conditions of any license, permit, certificate,
registration, authorization, consent and approval issued by a Governmental
Agency;

 

(6)“Articles” means the articles of the Corporation, as amended, replaced or
amended and restated from time to time in accordance with the BCCA;

 

(7)“Auditors” means the auditors of the Corporation as determined by the Board
from time to time;

 

(8)“Bank” means the bank that is appointed the principal banker of the
Corporation from time to time;

 

(9)“BCCA” means the Business Corporations Act (British Columbia);

 

(10)“Board” means the board of directors of the Corporation appointed or elected
from time to time;

 

 

- 3 -

 

(11)“Business” has the meaning set forth in Section 2.13;

 

(12)“Business Day” means any day other a Saturday, Sunday or federal holiday in
San Francisco, California, USA or Montreal, Quebec, Canada;

 

(13)“Capital Call” means a call by the Corporation, as the general partner of
the Partnership, to the Limited Partners and the Corporation to contribute a
specified amount of money to the Partnership and/or a call by the Shareholders
to the Corporation for amounts required to permit the Corporation to fulfill its
obligations to fund a capital call made under the Partnership Agreement, as
required by the context;

 

(14)“COD” means the Commercial Operation Date of the Project, as defined in the
Power Purchase Agreement, being January 31, 2017;

 

(15)“Common Shares” has the meaning set forth in the recitals;

 

(16)“Competitively Sensitive Information” has the meaning set forth in
Section 9.1(2);

 

(17)“Competitor” means a Person that directly or indirectly (including through
one or more Affiliates) develops or operates wind power or solar power projects
(“Competitive Activities”); for the purposes of the restrictions on transfer set
forth in Section 6.5, the definition of “Competitor” shall not include a pension
fund, investment fund, pooled investment vehicle, insurance company or
institutional investor that is directly or indirectly engaged in such activities
through another Person (including through one or more Affiliates); provided that
(a) the transferee’s primary business activity is not its direct or indirect
ownership of such Person, and (b) such transfer shall not be to the Person that
is directly engaged in Competitive Activities;

 

(18)“Confidential Information” has the meaning set forth in Section 9.1(1);

 

(19)“Contract” means any agreement, indenture, contract, purchase order, lease,
sublease, deed of trust, licence, option or instrument, in any case, whether
written or oral;

 

(20)“Control” or “Controls” means, with respect to any Person at any time, (i)
holding, whether directly or indirectly, as owner or other beneficiary (other
than solely as the beneficiary of an unrealized security interest) securities or
ownership interests of that Person carrying votes or ownership interests
sufficient to elect or appoint more than 50% of the individuals who are
responsible for the supervision or management of that Person, or (ii) the
exercise of de facto control of that Person, whether direct or indirect and
whether through the ownership of securities or ownership interests or by
Contract, trust or otherwise, and “Controlled” and “Controlling” have
corresponding meanings;

 

(21)“Controlled Affiliate” means (i) in respect of PSP, an Affiliate of PSP that
is Controlled by Public Sector Pension Investment Board, and (ii) in respect of
Pattern, an Affiliate of Pattern that is Controlled by PEGI;

 

(22)“Director” means an individual occupying at any time the position of a
director of the Corporation;

 

(23)“Dispute” has the meaning set forth in Section 13.15;

 

 

- 4 -

 

(24)“Eligible Proceeding” has the meaning given to it in the BCCA;

 

(25)“Emergency Situation” means any unexpected situation which would, unless
remedied immediately, (a) result in a material breach of the Power Purchase
Agreement or any Applicable Law, (b) have a material adverse effect on the
development, construction or operation of the Project, or (c) result in injury
or death to any individual or any material damage to or destruction of the
environment or any of the material Project Assets;

 

(26)“Encumbrance” means any mortgage, lien, encumbrance, charge, pledge,
assignment by way of security, security interest, title retention, preferential
right or trust arrangement, easement or any other security arrangement or any
other arrangement having the same effect;

 

(27)“Entity” means any Person other than a natural person;

 

(28)“EPC Contract” means the balance of plant agreement entered into by and
between the Partnership and the EPC Contractor, dated June 29, 2015, in
connection with the Project;

 

(29)“EPC Contractor” means Borea Construction ULC which was engaged by the
Partnership pursuant to the EPC Contract;

 

(30)“Escalated Good Faith Discussions” has the meaning set forth in Section
13.15;

 

(31)“Financial Statements” means, collectively, the Annual Financial Statements
and the Quarterly Financial Statements;

 

(32)“Fiscal Year” has the meaning set forth in Section 2.12;

 

(33)“Funding Notice” has the meaning set forth in Section 4.2(1);

 

(34)“GAAP” means United States generally acceptable accounting principles, as
such principles may be amended, varied or replaced from time to time and as
accepted and adopted by the applicable Party, which are applicable as at the
date on which any calculation made hereunder is to be effective or as at the
date of any Financial Statements referred to herein;

 

(35)“Governmental Agency” means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any corporation or other entity owned or controlled by any of
the foregoing) acting in a regulatory capacity and having jurisdiction over the
matter or Person in question, including the Power Authority;

 

(36)“GST” means goods and services taxes imposed pursuant to the Excise Tax Act
(Canada) or any successor legislation thereto;

 

(37)“including” means including without limitation, and “includes” means
includes without limitation;

 

 

- 5 -

 

(38)“Income Tax Act” means the Income Tax Act (Canada);

 

(39)“Initial Good Faith Discussions” has the meaning set forth in Section 13.15;

 

(40)“Interconnection Agreement” has the meaning given to it in the Power
Purchase Agreement;

 

(41)“Land Rights Acquisition Agreement” means a Contract between the Partnership
and a third party that sets out the terms on which real property will be
assigned, sold, transferred or leased to the Partnership, from such third party;

 

(42)“Land Rights Agreement” means a Contract between the Partnership and a third
party that sets out the terms and conditions on which such third party grants
tenure Access Rights (as defined in the Power Purchase Agreement) to the
Partnership;

 

(43)“Limited Partners” means the limited partners of the Partnership, who, at
the date of this Agreement, are Pattern and PSP;

 

(44)“Material Supplier Contract” means (a) the TSA, (b) any Contract for the
supply and/or installation of other major components of the Project, and (c) the
EPC Contract;

 

(45)“MW” means megawatt;

 

(46)“New Related Party Contract” has the meaning set forth in Section 2.8(1);

 

(47)“O&M Contract” means the management, operation and maintenance services
agreement entered into by the Partnership and the O&M Provider, dated June 29,
2015, in connection with the operations, management and maintenance of the
Project;

 

(48)“O&M Provider” means Pattern Operators Canada ULC or an Affiliate thereof,
Pattern or an Affiliate thereof, or a Permitted Transferee of Pattern or an
Affiliate thereof, that is engaged by the Partnership pursuant to the O&M
Contract to provide operations, management and maintenance services to the
Partnership with respect to the Project;

 

(49)“Observer” has the meaning set forth in Section 2.6;

 

(50)“Operational Phase” means the period from the date hereof to the date that
the Project ceases operations;

 

(51)“Original Per Share Consideration” means, with respect to each Share, $1.00;

 

(52)“PAA” means the project administration agreement entered into by (i) the
Corporation on its own behalf and on behalf of the Partnership as the general
partner and (ii) the PAA Provider, pursuant to which the PAA Provider provides
Administration Services to the Project, the Partnership and the Corporation;

 

(53)“PAA Provider” means Pattern Operators Canada ULC or an Affiliate thereof
that is engaged by the Corporation pursuant to the PAA to provide administration
services to the Project, the Partnership, and the Corporation;

 

 

- 6 -

 

(54)“Partners” means, collectively, the Limited Partners and the Corporation,
and “Partner” means any one of them;

 

(55)“Partnership” means Meikle Wind Energy Limited Partnership, of which the
Corporation is the sole general partner;

 

(56)“Partnership Agreement” means the amended and restated limited partnership
agreement dated as of August 10, 2017 governing the business and affairs of the
Partnership;

 

(57)“Partnership Business” means the Business, as defined in the Partnership
Agreement;

 

(58)“Party” means a party to this Agreement;

 

(59)“Pattern” means the Pattern Shareholder or its Controlled Affiliates to
which all but not less than all of the Shares held by Pattern Shareholder are
Transferred and, in the case of a Transfer by Pattern Shareholder of less than
all of its Shares to its Controlled Affiliate(s), means the Pattern Shareholder
and such Controlled Affiliate(s) together;

 

(60)“Pattern Control Rights” has the meaning set out in Section 5.1;

 

(61)“PEGI” means Pattern Energy Group Inc., a Delaware corporation;

 

(62)“Permitted Transferee” of a Shareholder means a Transferee of Shares
pursuant to Section 6.3(1)(a) or 6.3(2)(a), as applicable, provided that, with
respect to PSP, none of its portfolio companies or other investments shall be
deemed a Permitted Transferee;

 

(63)“Person” means any individual, partnership, limited partnership, joint
venture, syndicate, sole proprietorship, company or corporation with or without
share capital, unincorporated association, limited liability company, trust,
trustee, executor, administrator or other legal personal representative,
Governmental Agency or entity however designated or constituted;

 

(64)“Power Authority” means British Columbia Hydro and Power Authority, and any
successor agency thereto;

 

(65)“Power Purchase Agreement” means the electricity purchase agreement between
the Partnership and the Power Authority dated April 22, 2010, as thereafter
amended from time to time, in respect of the Project;

 

(66)“Project” means the approximately 180MW wind energy generation facility to
be located in the Peace Region of British Columbia;

 

(67)“Project Agreements” means in respect of the Project, Contracts of the types
described in Schedule “C”;

 

(68)“Project Assets” means any and all assets directly used in, or connected
with, the development, construction, ownership, maintenance, operation and
decommissioning of the Project;

 

 

- 7 -

 

(69)“Project Financing” means the project financing with recourse limited to the
Project Assets (but including a pledge of Shares, Units of the Partnership,
assignments of certain of the Project Agreements, or any other arrangements as
are customarily required by project finance lenders under a project financing of
renewable energy projects) obtained by the Partnership from a lender or
syndicate of lenders for purposes of financing the construction of the Project
on June 29, 2015, and any refinancing thereof or financing supplemental thereto;

 

(70)“Project Operating Budget” means the budget, including any amendments or
agreed deviations thereto, outlining the anticipated costs and expenses, the
required capital contributions and the general expected timelines associated
with the Operational Phase of the Project, to be prepared and approved by the
Board in accordance herewith;

 

(71)“PSP” means the PSP Shareholder or its Controlled Affiliates to which all
but not less than all of the Shares held by PSP Shareholder are Transferred and,
in the case of a Transfer by PSP Shareholder of less than all of its Shares to
its Controlled Affiliate(s), means the PSP Shareholder and such Controlled
Affiliate(s) together;

 

(72)“PSP Veto Rights” has the meaning set out in Section 5.1;

 

(73)“Qualified Transferee” means a party that has either (A)(x) a rating not
less than “BBB-” from S&P or “Baa3” from Moody’s or (y) is Controlled by an
Affiliate meeting the criteria specified in (x), or (B) together with its
Affiliate(s) on consolidated basis, a tangible net worth of at least
US$500,000,000, or, in the case of an investment fund, pension plan or other
similar entity, aggregate assets under management of at least US$500,000,000;

 

(74)“Quarterly Financial Statements” has the meaning set forth in Section
7.3(4);

 

(75)“Related Party” means, with respect to any Person, any Affiliate of such
Person and any director, officer, employee and agent of such Person and of such
Person’s Affiliates;

 

(76)“Related Party Contract” means any contract between the Corporation or the
Partnership or any Subsidiaries (on the one hand) and a Shareholder or a Related
Party of a Shareholder (on the other hand) and includes the PAA and the O&M
Contract;

 

(77)“Representatives” means, with respect to any Entity, such Entity’s officers,
directors, employees, consultants, agents, advisors, attorneys, lenders,
shareholders and other equity investors;

 

(78)“Share Interests” means the respective ownership percentages of the
Corporation held by the Shareholders, determined for a Shareholder as the
percentage reflected by a fraction (x) the numerator of which is the number of
Shares owned by such Shareholder and (y) the denominator of which is the total
number of issued and outstanding Shares;

 

(79)“Shareholders” means, at any time, all Persons owning any Shares at that
time, and “Shareholder” means any one of such Persons;

 

 

- 8 -

 

(80)“Shares” means the Common Shares and any shares or securities into which
Common Shares may be converted or changed or which result from a consolidation,
subdivision, reclassification or redesignation of Common Shares, any shares or
securities of the Corporation which are received as a stock dividend or
distribution, any Common Shares received on the exercise of any option, warrant
or other similar right and any shares or securities which may be received by the
Parties as a result of an amalgamation, merger, arrangement or other
reorganization of or including the Corporation;

 

(81)“SSA” means the sponsor services agreement between PEGI and the Public
Sector Pension Investment Board dated June 16, 2017;

 

(82)“Subsidiary” of any Person means an Entity Controlled by such Person, and
“Subsidiaries” means more than one of the foregoing, as applicable;

 

(83)“Third Party” means, with respect to Pattern or PSP, any Person who deals at
arm’s length with Pattern or PSP, as the case may be;

 

(84)“Transfer” means to sell, assign, dispose of, exchange, pledge, grant an
Encumbrance over, hypothecate or otherwise transfer Shares or any participation
or interest therein, whether directly or indirectly (including pursuant to a
derivative transaction), or agree or commit to do any of the foregoing and,
except as provided in Section 6.10, a Transfer of the units or other equity
interest in a Shareholder or in any Person that directly or indirectly holds
units or other equity interest in such Shareholder (other than an Upstream
Pledge or Upstream Realization, or as permitted pursuant to Section 6.10(2); and
“to Transfer”, “Transferred”, “Transferor” and “Transferee” and similar
expressions have corresponding meanings;

 

(85)“TSA” means the turbine supply agreement entered into by the Partnership and
General Electric Canada, dated June 29, 2015, in connection with the Project;

 

(86)“Turbine Service Agreement” means the full service agreement entered into by
the Partnership with General Electric Canada, dated June 29, 2015, in connection
with the Project;

 

(87)Unit Interest” has the meaning set forth in the Partnership Agreement;

 

(88)"Units” means units of limited partnership interest in the capital of the
Partnership;

 

(89)“Upstream Pledge” has the meaning set forth in Section 6.8; and

 

(90)“Upstream Realization” has the meaning set forth in Section 6.8.

 

(91)“Schedules

 

The following Schedules are attached to and form part of this Agreement:

 

Schedule Title     “A” Shareholdings

 

- 9 -

 

“B” Matters Requiring Shareholder Approval     “C” Project Agreements    

1.2Headings

 

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and will not affect the construction or
interpretation of this Agreement.

 

1.3Number and Gender

 

Unless the context requires otherwise, words importing the singular include the
plural and vice versa, and words importing gender include all genders.

 

1.4Business Days

 

If this Agreement requires any payment to be made or other action to be taken on
a day that is not a Business Day, then the payment or action will be made or
taken on the next Business Day.

 

1.5Currency and Payment Obligations

 

Except as this Agreement otherwise expressly provides, all dollar amounts in
this Agreement are stated in Canadian dollars and any payment this Agreement
contemplates will be made by cash, wire transfer, certified cheque or any other
method that provides immediately available funds.

 

1.6Calculation of Interest

 

In calculating interest payable under this Agreement for any period of time, the
first day of such period will be included and the last day of such period will
be excluded.

 

1.7Accounting Principles

 

All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP. Where the character or amount of any asset or
liability or item of revenue or expense is required to be determined, or any
consolidation or other accounting computation is required to be made for the
purpose of this Agreement or any certificate or other document made or delivered
pursuant hereto, such determination or computation will, to the extent
applicable and except as otherwise specified in this Agreement or as otherwise
agreed in writing by the Parties, be made in accordance with GAAP applicable as
at the date on which such determination or computation is made or required to be
made, applied on a consistent basis.

 

 

- 10 -

 

1.8Statute and Agreement References

 

Unless otherwise expressly stated, any reference in this Agreement to any
statute or any section of a statute will be deemed to be a reference to such
statute or section as amended, restated, replaced or re-enacted from time to
time and any reference in this Agreement to any agreement will be deemed to be a
reference to such agreement, as amended, supplemented or replaced from time to
time.

 

1.9Section and Schedule References

 

Unless the context requires otherwise, references in this Agreement to Articles,
Sections, Subsections or Schedules are to articles, sections, subsections or
schedules, as the case may be, of this Agreement.

 

1.10Subsidiaries

 

Any Subsidiaries of the Corporation or the Partnership will be governed and
operated in the same manner as the Corporation and the Partnership are governed
and operated hereunder, and this Agreement will be interpreted and applied to
give effect to the foregoing.

 

Article 2
CORPORATE AFFAIRS

 

2.1Business and Affairs of the Corporation

 

The Shareholders will cause such meetings to be held, votes to be cast,
resolutions to be passed, by-laws to be made and confirmed, documents to be
executed and all other things and acts to be done to ensure that, at all times,
that the provisions set forth in this Agreement are complied with, and the
Corporation and the Partnership comply with their respective obligations under
the Partnership Agreement. The Corporation shall not take any action that it is
permitted to take pursuant to the Partnership Agreement, on its own behalf or on
behalf of the Partnership, except in compliance with this Agreement. The
Corporation shall not hold an interest in any Person other than the Partnership
and wholly-owned Subsidiaries of the Corporation.

 

2.2Directors

 

(1)There will initially be three (3) Directors. During such period as Pattern
holds any Shares, Pattern will have the right to nominate three (3) of the
Directors, subject to Article 5.

 

(2)Each nominee for the position of Director will be an individual who is not
disqualified under the BCCA from acting as a Director. If a Director ceases to
be a Director for any reason (a “retiring director”), the Shareholders will fill
the vacancy thereby created by appointing as soon as reasonably possible that
individual who is nominated by the Shareholder who nominated the retiring
director. In the event of the proposed removal of any Director, each Shareholder
agrees to vote for such removal if, and against such removal unless, it has been
proposed or approved by the Shareholder who nominated such Director.

 

 

- 11 -

 

2.3Officers

 

The Board will appoint the officers of the Corporation from time to time. The
Board will set forth the signing authority of each officer appointed by the
Board from time to time.

 

2.4Chairman

 

The Board will appoint (from time to time) one of its members as the chairman of
the Board, however, such appointee will not have a second casting vote in case
of an equality of votes.

 

2.5Meetings of Board

 

(1)Frequency and Location. Regular meetings of the Board will be held at least
annually, or more frequently as approved by the Board. If any Director wishes to
have any additional meetings of the Board it may require such meetings to be
held by giving notice of the meeting in accordance with the provisions of
Section 2.5(2) and the meeting will be held in accordance with such notice
unless otherwise approved by the Board. Meetings of the Board will be held in
Toronto or, if the Board so determines otherwise, at any other place within or
outside Canada. Directors may participate in meetings of the Board by means of
telephone or other communication facilities which permit all individuals
participating in the meeting to communicate adequately with each other, and
Directors participating in such a meeting by such means are deemed for all
purposes of this Agreement to be present at the meeting, even if none of the
Directors is present at the designated location for such meeting. Matters to be
determined by the Board will be addressed and voted on by the Directors in a
timely manner and without undue delay.

 

(2)Notice. For the regular annual meetings of the Directors, notice of the time
and place of each such meeting (including an agenda and relevant background
materials) will be given by the Chairman in the manner provided herein to each
Director not less than ten Business Days before the time when the meeting is to
be held. Notice of the time and place of any meeting that is not a regular
annual meeting (including an agenda and relevant background materials) will be
given by the Director requiring such meeting to all other Directors not less
than ten (10) Business Days before the time when the meeting is to be held,
except in the case of an Emergency Situation when such notice will be given in
the manner provided herein to each other Director not less than five (5)
Business Days before such time. Notwithstanding the foregoing, no notice of a
meeting will be necessary if all Directors present at such meeting waive advance
notice of the meeting or otherwise signify their consent in writing to the
holding thereof, either before, during or after the holding thereof. Notices to
each Director may be given to him or her at the address of the Shareholder who
appointed such Director.

 

(3)Quorum. A Quorum for the transaction of business at any meeting of the Board
will consist of a majority of the Directors (in person or by telephone or other
facilities which permit all individuals participating in the meeting to hear
each other). If a quorum is not present for a meeting of the Board within 30
minutes after the time fixed for holding the meeting, the meeting, if convened
pursuant to a written request of Shareholders, will be cancelled, but otherwise
will be adjourned to such date not less than five or more than twenty-one (21)
days after the original date for the meeting as is determined by the Board

 

 

- 12 -

 

at a time and location determined by the Board. The Directors present at any
such previously adjourned meeting shall constitute a quorum.

 

(4)Minutes. The Chairman will cause minutes of all meetings of the Board to be
taken and a copy of the minutes of each meeting will be provided to each
Director within twenty-one (21) days after each meeting. The Chairman will also
cause a copy of every resolution to be provided to each Shareholder within
twenty-one (21) days after it is adopted. For greater certainty, the failure of
the Chairman to fulfill his or her obligations hereunder will not invalidate or
otherwise affect the efficacy of any meeting, business conducted at any meeting
or the resolutions passed at such meeting.

 

2.6Observers; Attendance of Others

 

Each Shareholder will be entitled to appoint one or more observers (each, an
“Observer”) to the Board each of whom will be entitled to receive, concurrently
with the Directors, the materials referred to in Section 2.5(2) and to attend
all meetings of the Board as an observer. Observers will not be entitled to vote
or consent in respect of any matter put before the Board. In addition to any
Directors and Observers, any representative of counsel to the Corporation, any
Shareholder and any representative of the Auditors may attend and speak at any
meeting of the Board with the prior consent of the Directors.

 

2.7Obligations of Directors

 

The Directors will not be required to devote their full time to the Board or the
Business, but only such time as will be reasonably necessary to perform their
duties pursuant to this Agreement. Directors will not be entitled to any fees,
salaries, commissions or other compensation from the Corporation in respect of
their work on the Board and each Shareholder will be responsible for all
expenses incurred by its nominees in carrying out their duties on the Board.

 

2.8Related Party Contracts

 

(1)The Corporation, on behalf of itself or on behalf of the Partnership, or
Subsidiaries of the Corporation or the Partnership, shall not enter into any
Related Party Contracts after the date of this Agreement (each, a “New Related
Party Contract”) without first complying with the following, subject to Section
2.8(2) below:

 

(a)the Corporation shall provide written notice to PSP setting out details of
the scope of services to be provided by Corporation, on behalf of itself or on
behalf of the Partnership, or Subsidiaries of the Corporation or the Partnership
or such other related party under such New Related Party Contract and the
corresponding fees payable to Corporation, on behalf of itself or on behalf of
the Partnership, or Subsidiaries of the Corporation or the Partnership or such
other related party thereunder.

 

(b)Within thirty (30) days of such a notice, PSP may object to such New Related
Party Contract on the ground that either the scope of services to be provided is
not reasonable or that the proposed fees payable in respect of such New Related
Party

 

 

- 13 -

 

Contract are not within the range of “market fees” (factoring in the proposed
scope).

 

(c)If PSP objects to the New Related Party Contract prior to the expiration of
the thirty (30) day notice period provided for in clause (b), above, then the
matter shall be referred to a dispute resolution process (such process to
include mediation through progressively senior levels of each of PSP and the
Corporation, following which the matter shall be referred to an independent
third party expert reasonably selected by PSP, who shall determine if the scope
of services to be provided is not reasonable or that the proposed fees payable
in respect of such New Related Party Contract are not within the range of
“market fees” (factoring in the proposed scope).

 

(d)If PSP does not object to the New Related Party Contract prior to the
expiration of the thirty (30) day notice period provided for in clause (b),
above, or if the independent third party expert, referred to in clause (c),
above, so determines that the proposed scope of services is reasonable and that
the proposed fees payable in respect of such New Related Party Contract are
within the range of “market fees”, then the Corporation shall be permitted to
enter into or cause the Partnership or applicable Subsidiary to enter into the
applicable New Related Party Contract.

 

(2)The process set forth in Section 2.8(1), including the rights of PSP
thereunder, shall apply only for so long as PSP holds a Unit Interest of at
least 25% (or a permitted transferee of such rights from PSP in compliance with
Section 3.3 holds a Unit Interest of at least 25%). For certainty, if the
process set forth in Section 2.8(1) ceases to apply, the Corporation may on
behalf of itself or on behalf of the Partnership, or Subsidiaries of the
Corporation or the Partnership, enter into any New Related Party Contracts
without complying with Section 2.8(1).

 

(3)This Section 2.8 is subject to Article 5.

 

2.9Indemnification and Insurance

 

(1)To the fullest extent permitted by law, the Corporation shall, in respect of
an individual who: (i) is or was a Director or officer of the Corporation; (ii)
is or was a Director or officer of another company at the time when such company
was an affiliate of the Corporation, or at the request of the Corporation; or
(iii) at the request of the Corporation, is or was, or holds or held a position
equivalent to that of a Director or officer of a partnership, trust, joint
venture or other unincorporated entity (and in each case, includes their
respective heirs and personal or other legal representatives), (y) indemnify
such individual against all judgments, penalties or fines awarded or imposed in,
or an amount paid in settlement of, an Eligible Proceeding to which such
individual is or may be liable; and (z) after the final disposition of an
Eligible Proceeding, pay the costs, charges and expenses, including legal and
other fees, actually and reasonably incurred by such individual, in respect of
such proceeding; provided that,

 

(a)such individual acted honestly and in good faith with a view to the best
interests of the Corporation; and

 

 

- 14 -

 

(b)in the case of an Eligible Proceeding, other than a civil proceeding, he or
she had reasonable grounds for believing that his or her conduct was lawful.

 

The intention of this Section 2.9 is that all individuals referred to in this
Section shall have all benefits provided under the indemnification provisions of
the BCCA to the fullest extent permitted by law, and the Corporation shall
forthwith pass all resolutions and take such other steps as may be required to
give full effect to this Section.

 

(2)The Corporation has no obligation to purchase and maintain insurance for the
benefit of the Directors and officers of the Corporation against such
liabilities. Each Shareholder shall be responsible for maintaining such
insurance as may be desired for their appointees to the Board.

 

2.10Meetings of Shareholders

 

(1)Location. Meetings of Shareholders will be held in the City of Toronto or
such other place as may be consented to by each of the Shareholders and may be
called by any one Director or any Shareholder that holds not less than a 30%
Share Interest upon not less than fifteen (15) days’ notice. If the Shareholders
consent, a meeting of Shareholders may be held by means of a telephonic,
electronic or other communication facility that permits all participants to
communicate adequately with each other during the meeting, and a Shareholder
participating in a meeting by such means is deemed to be present.

 

(2)Quorum. A quorum for a meeting of Shareholders will be at least two
individuals with at least one representative from Pattern and at least one
representative from PSP present in person and holding or representing by valid
proxy not less than an aggregate of a 50.1% Share Interest. If at any meeting of
Shareholders a quorum will not be present, the Board may call a supplementary
meeting of the Shareholders on not less than five (5) Business Days’ notice to
each Shareholder, which notice will describe with reasonable particularity the
business proposed to be transacted at such meeting. The Shareholders attending
the supplementary Shareholders’ meeting in person or represented by proxy at
such meeting will constitute a quorum for the transaction of the business
referred to in the notice of meeting and any business related thereto which may
come before the meeting. For avoidance of doubt, matters requiring Shareholder
Approval shall require the approvals specified in Section 3.3 regardless of the
actual number of Shareholders present at a meeting.

 

(3)Minutes. The Chairman will cause minutes of all meetings of the Shareholders
to be taken and a copy of the minutes of each meeting will be provided to each
Shareholder within 21 days after each meeting. For greater certainty, the
failure of the Chairman to fulfill his or her obligations hereunder will not
invalidate or otherwise affect the efficacy of any meeting, business conducted
at any meeting or the resolutions passed at such meeting.

 

2.11Freedom in Decision Making

 

Subject to this Agreement and Applicable Laws, no Shareholder shall be
accountable or liable to the other Shareholder or the Corporation as a result of
acting in its own best interest, except in the case of any decision or action
which is illegal or in breach of this Agreement and

 

 

- 15 -

 

except as otherwise expressly provided in this Agreement. Without limitation to
the foregoing, no appointee of a Shareholder to the Board shall be accountable
or liable to the other Shareholder, the Corporation or the other members of the
Board as a result of his or her membership on the Board. Notwithstanding the
foregoing, each Shareholder shall in good faith consider any objections or
reservations expressed by the other Shareholder concerning the performance of an
appointee of such Shareholder.

 

2.12Fiscal Year

 

The fiscal year of the Corporation (the “Fiscal Year”) will end on December 31
in each year.

 

2.13Business of the Corporation

 

The Corporation’s sole business will be to act as the sole general partner of
the Partnership and any business which is incidental and ancillary to such
business (the “Business”).

 

Article 3
MANAGEMENT OF THE CORPORATION AND APPROVALS

 

3.1Management of the Corporation

 

The Directors will manage, or supervise the management of, the business and
affairs of the Corporation in accordance with this Agreement, the BCCA and the
Articles.

 

3.2Exercise of Authority

 

Except as otherwise expressly required in this Agreement, all decisions,
approvals, determinations and consents of the Directors required by this
Agreement or the BCCA may be decided, approved, determined or consented to by a
majority of the Directors present at a duly constituted meeting of the Board or
by a written resolution signed by all of the Directors. The Directors may
delegate, as applicable, certain rights and responsibilities to other Board
committees or other Persons at any time and from time to time. Such delegated
rights and responsibilities remain under the management and supervision of the
Directors.

 

3.3Shareholder Approvals

 

In addition to any other approval required elsewhere in this Agreement or by any
Applicable Law, including the BCCA, the Corporation may not make a decision
about, take action on or implement any matter referred to in Schedule “B”
without the written consent of (a) for so long as PSP holds a Unit Interest of
at least 25%, PSP, and (b) Pattern (each, a “Shareholder Approval”). Pattern may
transfer its consent rights under this Section 3.3 to a Permitted Transferee or
an acquiror of all or any part of its Shares and Units, in compliance with the
Partnership Agreement. PSP may transfer its consent rights under this Section
3.3 and the rights of PSP under Section 2.8) to a Permitted Transferee or an
acquiror of 100% of PSP’s Shares and Units held on the date hereof, in
compliance with the Partnership Agreement (provided that such transferee’s
consent rights will terminate when such transferee owns a Unit Interest of 25%
or less), but such consent rights are not otherwise transferable. If PSP
transfers less than all of its Shares and Units to a Person other than a
Permitted Transferee, PSP shall

 

 

- 16 -

 

retain full authority to exercise its surviving consent rights (for certainty
provided that PSP or its Affiliate retains a Unit Interest of at least 25%), but
appropriate provisions may be included in the applicable transfer agreement as
to PSP consulting with the transferee prior to the exercise of such consent
rights. This Section 3.3 is subject in its entirety to the provisions of Article
5.

 

Article 4
PROJECT OPERATING BUDGET, CAPITAL CALLS AND DISTRIBUTIONS

 

4.1Project Operating Budget

 

The Project Operating Budget shall be prepared by the Board and delivered to
each Shareholder, annually not less than sixty (60) days (or such earlier period
as may be required by the lenders under the Project Financing) prior to each
Fiscal Year end. The Project Operating Budget shall include all anticipated
costs and expenses of operations including financing costs and principal and
interest payments on Project loans, and shall specify sources and uses of funds
including any equity capital contributions for anticipated operations deficits.

 

4.2Funding Obligations with respect to the Corporation

 

(1)The Board shall determine from time to time the capital and operating
requirements of the Corporation and, unless otherwise unanimously agreed by the
Shareholders, shall make Capital Calls to fund such capital and operating
requirements to the extent required in order to ensure that the Corporation is
able to pay its liabilities as they become due.

 

(2)The Shareholders shall be required to advance funds to the Corporation in
such amounts and on the terms and conditions included in a Capital Call properly
issued from time to time in writing (a “Funding Notice”) by the Board to each
Shareholder, in accordance with the Project Operating Budget that has been
approved by the Board, with a schedule setting out the aggregate amount of the
Capital Call and the portion of such Capital Call required to be contributed by
each Shareholder, calculated by multiplying such aggregate Capital Call by such
Shareholder’s Share Interest. Unless unanimously agreed by the Shareholders, all
Capital Calls shall be satisfied in cash and not in other property.

 

(3)Funding Notices issued by the Board will include the bank account information
to which payment is to be made and the due date on which the payment is required
from each Shareholder, which date shall be at least five (5) Business Days
following the date that the Funding Notice is delivered or given.

 

(4)Following the issuance of a Capital Call by the Board, each Shareholder will
make a capital contribution to the Corporation in the amount specified as such
Shareholders’ portion of the Capital Call in the Funding Notice.

 

(5)Each Shareholder shall be required to contribute its respective share of a
Capital Call as set forth in the applicable Funding Notice.

 

(6)Except as set forth above, no Shareholder will be required or permitted to
make a capital contribution.

 

 

- 17 -

 

(7)Upon a Shareholder funding any amount pursuant to a Capital Call, the
Corporation’s records will be amended to reflect the amount funded and the
manner in which such amounts were funded (whether by way of a subscription for
additional Shares or otherwise).

 

4.3Funding Obligations with respect to the Partnership

 

(1)The Corporation, in its capacity as general partner of the Partnership, shall
issue Capital Calls when necessary or required for any expenditure in accordance
with an approved Project Operating Budget or that has otherwise been approved by
the Board, and each Shareholder shall cause its members of the Board to take
such actions as are necessary to issue such Capital Calls.

 

4.4Distributions

 

(1)To the extent permitted by Applicable Law, the distribution policy of the
Corporation will be to declare and pay from time to time during the Operational
Phase, at least once per quarter but not more frequently than one time per
month, as a dividend or distribution, as the case may be, all available cash.
For purposes of this Section 4.4(1), “available cash” will means all surplus
cash amounts, earnings or available capital of the Corporation after the payment
of all expenses and after deducting reasonable reserves for existing or
reasonably foreseeable obligations, including reserves contained in the then
applicable Project Operating Budget for operations or future capital expenses,
all as may be determined by the Board from time to time, acting reasonably. The
Board may, in its discretion, determine the form of such dividend or
distribution and, for greater certainty, whether any such distribution should be
a return of capital or otherwise. No dividends or distributions shall be
declared by the Corporation at any time prior to the Operational Phase.

 

(2)The Corporation, as general partner of the Partnership, will comply with the
Partnership’s distribution policy, as set forth in Section 8.1 of the
Partnership Agreement, at all times. Commencing after financial close for the
Project, unless prohibited by Applicable Law, and subject to requirements set
forth by the Project lenders as provided in Section 4.4(3) below, the
Corporation, as general partner of the Partnership, will at least once each
calendar quarter cause the Partnership to distribute all available cash (as such
term is defined in Section 8.1(1) of the Partnership Agreement) to the Partners
as otherwise provided in the Partnership Agreement.

 

(3)Notwithstanding the foregoing, the Parties agree to revise the distribution
policies of the Corporation and the Partnership set forth in this Agreement and
the Partnership Agreement to the extent required by any lender in any loan or
Project Financing document in respect of the Project that is approved in
accordance with this Agreement.

 

4.5Distribution of Proceeds from Sale of the Corporation’s Assets

 

In the event of the sale of all or substantially all of the assets of the
Corporation, it is the intention of the Parties that the net proceeds of such
sale would be distributed to the Shareholders in a tax-efficient manner and in
accordance with this Agreement and the Articles.

 

 

- 18 -

 

Article 5
LOSS OF RIGHTS

 

5.1Bankruptcy

 

(1)If the Pattern Shareholder or an Affiliate of Pattern that holds Units
initiates voluntary bankruptcy proceedings, or fails to dismiss involuntary
bankruptcy proceedings filed against it (including any such proceedings arising
through consolidation with any bankruptcy proceedings relating to PEGI) within
180 days of filing, then Pattern will automatically and without the need for any
further act or formality assign and transfer all of its Shares to PSP for a
purchase price per Share equal to the Original Per Share Consideration and
concurrently with such sale and transfer, Pattern will no longer be a
Shareholder but will remain a Party hereto and shall have all of the rights and
obligations of a Shareholder hereunder except that it will no longer have (a)
the right to appoint Directors under Section 2.2, and (b) the right to consent
to matters under Section 3.3 (collectively (a) and (b), the “Pattern Control
Rights”).

 

(2)If the PSP Shareholder or an Affiliate of PSP that holds Units initiates
voluntary bankruptcy proceedings, or fails to dismiss involuntary bankruptcy
proceedings filed against it (including any such proceedings arising through
consolidation with any bankruptcy proceedings relating to an Affiliate of Public
Sector Pension Investment Board) within 180 days of filing, then PSP will
automatically and without the need for any further act or formality assign and
transfer all of its Shares to Pattern for a purchase price per Share equal to
the Original Per Share Consideration and concurrently with such sale, PSP will
no longer be a Shareholder but will remain a Party hereto and shall have all of
the rights and obligations of a Shareholder hereunder except that it will no
longer have (a) the right to consent to matters under Section 3.3, or (b) the
rights set out in Section 2.8 (collectively (a) and (b), the “PSP Veto Rights”).

 

5.2Dilution Below 10%

 

(1)If the aggregate Unit Interest of Pattern and the Pattern Affiliate that
holds Units is reduced below 10% as a result of a failure by Pattern or such
Pattern Affiliate to fund Capital Calls made pursuant to the Partnership
Agreement, then Pattern will automatically and without the need for any further
act or formality assign and transfer all of its Shares to PSP for a purchase
price per Share equal to the Original Per Share Consideration and concurrently
with such sale and transfer, Pattern will no longer be a Shareholder but will
remain a Party hereto and shall have all of the rights and obligations of a
Shareholder hereunder except that Pattern will no longer have the Pattern
Control Rights.

 

(2)If the aggregate Unit Interest of PSP and the PSP Affiliate that holds Units
is reduced below 10% as a result of a failure by PSP or such PSP Affiliate to
fund Capital Calls made pursuant to the Partnership Agreement, then PSP will
automatically and without the need for any further act or formality assign and
transfer all of its Shares to Pattern for a purchase price per Share equal to
the Original Per Share Consideration and concurrently with such sale, PSP will
no longer be a Shareholder but will remain a Party hereto and shall have all of
the rights and obligations of a Shareholder hereunder except that PSP will no
longer have the PSP Veto Rights. Notwithstanding the requirements in Sections

 

 

- 19 -

 

2.8 and 3.3 for PSP to have a Unit Interest of at least 25%, PSP will retain the
PSP Veto Rights where its (or its Affiliate’s) Unit Interest (a) is at least
10%, and (b) has been reduced below 25% solely as a result of a failure of PSP
or its Affiliate to fund Capital Calls made pursuant to the Partnership
Agreement (and not as a result of Transfers of Units).

 

5.3Events of Default

 

(1)If Pattern or the Corporation (while Pattern has the right under Section 2.2
to appoint all the Directors) is determined by a court to have committed actual
fraud, wilful misconduct or bad faith in connection with the performance of its
duties under this Agreement or if the Corporation (while Pattern has the right
under Section 2.2 to appoint all the Directors) is determined by a court to have
committed actual fraud, wilful misconduct or bad faith in connection with the
performance of its duties under the Partnership Agreement, then Pattern will be
required to sell and transfer its Shares and concurrently with such sale,
Pattern will no longer be a Shareholder but will remain a Party hereto and shall
have all of the rights and obligations of a Shareholder hereunder except that it
will lose its Pattern Control Rights, as applicable, in accordance with Section
5.1(1), mutatis mutandis.

 

(2)If PSP is determined by a court to have committed actual fraud, wilful
misconduct or bad faith in connection with the performance of its duties under
this Agreement, then it will be required to sell and transfer its Shares and
concurrently with such sale, PSP will no longer be a Shareholder but will remain
a Party hereto and shall have all of the rights and obligations of a Shareholder
hereunder except that it will lose its PSP Veto Rights in accordance with
Section 5.1(2), mutatis mutandis.

 

(3)If (a) a court determines that Pattern has committed a material breach of its
obligations under this Agreement in a repetitive manner and notice of such
material breaches was given by PSP to Pattern following each such material
breach, and (b) such repetitive material breach has a material adverse effect on
the value of PSP’s investment in the Partnership, then Pattern will be required
to sell and transfer its Shares and concurrently with such sale, Pattern will no
longer be a Shareholder but will remain a Party hereto and shall have all of the
rights and obligations of a Shareholder hereunder except that it will lose its
Pattern Control Rights in accordance with Section 5.1(1), mutatis mutandis.

 

(4)If a court determines that the Corporation (while Pattern has the right under
Section 2.2 to appoint all the Directors), the Pattern Shareholder or any
Affiliate of Pattern that is a counterparty to a Related Party Contract (or the
equivalent thereof with respect to any renewable energy project that is jointly
owned by Pattern and PSP) or the SSA, has committed a felony crime or its
equivalent under Applicable Laws involving actual fraud against an equity
investor in one or more renewable energy projects controlled by PEGI, then
Pattern will be required to sell and transfer its Shares and concurrently with
such sale, Pattern will no longer be a Shareholder but will remain a Party
hereto and shall have all of the rights and obligations of a Shareholder
hereunder except that it will lose its Pattern Control Rights in accordance with
Section 5.1(1), mutatis mutandis.

 

 

- 20 -

 

5.4Consequences of Loss of Rights

 

(1)Subject to Section 5.4(4) below, upon a loss by Pattern of the Pattern
Control Rights under this Article 5, PSP shall have the right to appoint all
Directors under Section 2.2 instead of Pattern, and decisions and actions
referred to in Schedule B may be approved and undertaken without the consent of
Pattern.

 

(2)If the Pattern Control Rights have been transferred in accordance with
Section 3.3 to a Permitted Transferee, such Permitted Transferee will lose such
Pattern Control Rights in any circumstance where this Article 5 provides that
Pattern would lose such Pattern Control Rights.

 

(3)If the PSP Veto Rights have been transferred in accordance with Section 3.3
to a Permitted Transferee, such Permitted Transferee will lose such PSP Veto
Rights in any circumstance where this Article 5 provides that PSP would lose
such PSP Veto Rights.

 

(4)Notwithstanding anything to the contrary herein, including Sections
5.4(1)-(3) or 13.17, if (a) Pattern is required to sell and transfer its Shares
and to lose its Pattern Control Rights under the foregoing provisions of this
Article 5, and (b) thereafter, Pattern (or the Pattern Affiliate holding Units)
Transfers its Units to a Third Party as defined in and in accordance with the
Partnership Agreement, then in connection with such Transfer: (x) PSP shall
Transfer to such Third Party or its Affiliate a number of Shares (for a purchase
price per Share equal to the Original Per Share Consideration) such that the
Third Party or its Affiliate acquires a Share Interest equal to its (or its
Affiliate’s) Unit Interest, as the same may be adjusted pursuant to Section 6.6,
and (y) such Third Party or its Affiliate acquiring Shares shall have all
Pattern Control Rights and other rights of Pattern hereunder including the right
to appoint all Directors under Section 2.2, mutatis mutandis.

 

(5)Notwithstanding anything to the contrary herein, including without limitation
Sections 5.4(1)-(3) or 13.17, if (a) PSP is required to sell and transfer its
Shares and to lose its PSP Veto Rights under the foregoing provisions of this
Article 5, and (b) thereafter, PSP (or the PSP Affiliate holding Units)
Transfers its Units to a Third Party as defined in and in accordance with the
Partnership Agreement, then in connection with such Transfer: (x) Pattern shall
Transfer to such Third Party or its Affiliate a number of Shares (for a purchase
price per Share equal to the Original Per Share Consideration) such that the
Third Party or its Affiliate acquires a Share Interest equal to its (or its
Affiliate’s) Unit Interest, and (y) such Third Party or its Affiliate acquiring
Shares shall have all PSP Veto Rights and other rights of PSP hereunder, mutatis
mutandis.

 

(6)Each of the PSP Shareholder and the Pattern Shareholder hereby irrevocably
constitutes and appoints the other as its true and lawful attorney and agent in
the name of and on behalf of the PSP Shareholder or the Pattern Shareholder, as
the case may be, to execute and deliver in the name of the PSP Shareholder or
the Pattern Shareholder, as the case may be, all such assignments, transfers,
deeds or instruments as may be necessary to effectively transfer and assign the
Shares held by the PSP Shareholder or the Pattern Shareholder, as the case may
be, to the other Shareholder or to a Third Party in accordance with Section 5.1
or this Section 5.4. Such appointment and power of attorney, being coupled with
an interest, shall not be revoked by the dissolution, winding-up,

 

 

- 21 -

 

bankruptcy or insolvency of the PSP Shareholder or the Pattern Shareholder, as
the case may be, and each such Shareholder hereby ratifies and confirms and
agrees to ratify and confirm all that the other Shareholder may lawfully do or
cause to be done by virtue of the provisions hereof. Each Shareholder hereby
irrevocably consents to the transfer of its Shares made pursuant to the
provisions of this Article 5.

 

(7)The exercise of any rights or remedies, or loss of rights, pursuant to this
Article 5 shall be subject to the terms of any Project Financing. If the consent
of any lender or other party is required under any Project Financing as a
condition to the exercise of any rights pursuant to this Article 5 or the
transfer of any Shares pursuant to this Article 5, each Party shall use its
commercially reasonable efforts to obtain such consent or approval promptly
following the event giving rise to such rights.

 

Article 6
TRANSFER & DISPOSITION OF SHARES

 

6.1General Prohibition

 

(a)No Shareholder may Transfer any Shares except as expressly permitted by this
Agreement and the Articles.

 

(b)Any purported Transfer of Shares in violation of this Agreement is void to
the maximum extent permitted by Applicable Law.

 

(c)The Corporation will not register or permit the registration of any Transfer
of any Shares made otherwise than in compliance with the provisions of this
Agreement, nor will any voting or other rights attaching to or relating to such
Shares be exercisable, nor will any purported exercise of such rights be valid
or effective, nor will any dividend or distribution be made on such Shares.

 

6.2General Restrictions

 

(1)Notwithstanding any other provision in this Agreement to the contrary, no
Shareholder may Transfer any Shares if:

 

(a)as a result, the remaining Shareholders, the Corporation or the Partnership
would become subject to any materially restrictive or onerous governmental
controls or regulations to which they were not subject prior to the proposed
Transfer by reason of the nationality or residence of the proposed Transferee;

 

(b)as a result, the remaining Shareholders, the Corporation or the Partnership
would become subject to any taxation or additional taxation to which they were
not subject prior to the proposed Transfer;

 

(c)the Transfer is not permitted by Applicable Law or any term of any material
agreement or instrument affecting the Partnership, including the Power Purchase
Agreement and the terms of any Project Financing, unless such Transfer is
permitted thereunder if a consent or approval is first obtained and such consent
or approval is so obtained;

 

 

- 22 -

 

(d)such Transfer is not exempt from any applicable requirement to file a
prospectus, registration statement or similar document with applicable
securities regulatory authorities to qualify the trade of such Shareholder’s
Shares;

 

(e)such Transfer would result in the Partnership no longer being eligible to
participate in and receive payments from the Power Authority under the Power
Purchase Agreement in respect of the Project, unless such result would not occur
if a consent or approval is first obtained and such consent or approval is so
obtained;

 

(f)the Transferee (i) appears on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control in the United States
Department of the Treasury; (ii) is a Person with whom a transaction is
prohibited by applicable provisions of Executive Order 13224, the USA Patriot
Act, the Trading with the Enemy Act or the foreign asset control regulations of
the United States Treasury Department, in each case as amended from time to
time; (iii) is Controlled by any Person described in (i) or (ii); or has its
principal place of business located in any country with whose citizens the
Corporation is prohibited from entering into transactions pursuant to the
requirements set forth in (ii);

 

(g)any funds being used to purchase the Shares and satisfy the Transferee’s
commitments under this Agreement represent or will represent proceeds of crime
for the purpose of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada);

 

(h)the Transferee is a Person identified in the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism, the United Nations
Al Qaida and Taliban Regulations, the Regulations Implementing the United
Nations Resolution on the Democratic People’s Republic of Korea, the Regulations
Implementing the United Nations Resolution on Iran or the Special Economic
Measures (Burma) Regulations;

 

(i)the Transferee has not agreed in writing with the other Shareholders to
assume and be bound by all the obligations of the Transferor pursuant to this
Agreement with respect to the Shares transferred arising from and after the date
of such Transfer and to be subject to all the restrictions to which the
Transferor is subject under the terms of this Agreement; or

 

(j)any consents to such Transfer required pursuant to any Project Agreements or
Governmental Agencies will not have been obtained in writing and delivered to
the other Shareholders.

 

6.3Permitted Transfer

 

(1)Permitted by PSP. Notwithstanding Section 6.1 but subject to Section 6.2,
Section 6.5, Section 6.7 and Section 6.9, PSP may, at any time and from time to
time, Transfer all but not less than all Shares held by it upon prior notice to
the Corporation and the other Shareholders but without first obtaining a
Shareholder Approval:

 

 

- 23 -

 

(a)to a Controlled Affiliate of PSP provided that such Transfer complies with
Section 6.4; and

 

(b)to any other Person pursuant to, and in compliance with, Section 6.6.

 

(2)Permitted by Pattern. Notwithstanding Section 6.1 but subject to Section 6.2,
Section 6.5, Section 6.7 and Section 6.9, Pattern may, at any time and from time
to time, Transfer all but not less than all Shares held by it upon prior notice
to the Corporation and the other Shareholders but without first obtaining a
Shareholder Approval:

 

(a)to a Controlled Affiliate of Pattern provided that such Transfer complies
with Section 6.4; and

 

(b)to any other Person pursuant to, and in compliance with, Section 6.6.

 

6.4Permitted Transfers to Controlled Affiliates

 

(1)Notwithstanding Section 6.1 but subject to Section 6.2 and Section 6.9, a
Shareholder who is not then in default of its obligations under this Agreement
will be entitled to Transfer to a Controlled Affiliate, without complying with
Section 6.6, title to all or part of its Shares to one of its Controlled
Affiliates, provided that:

 

(a)the Transferor first establishes to the satisfaction of the other
Shareholders, acting reasonably, (and if the other Shareholder does not agree
that the Transferee is a Permitted Transferee then the matter shall be subject
to the dispute resolution procedures outlined in Section 13.15) that the Person
to which it is transferring its Shares is a Controlled Affiliate;

 

(b)a copy of the document or instrument effecting the Transfer is delivered to
the Corporation;

 

(c)the Corporation and the other Shareholders receive prior written notice of
such Transfer;

 

(d)all of the requirements for a Transfer set forth under Article 10 are
satisfied; and

 

(e)where the Transferor transfers less than all of its Shares to a Controlled
Affiliate, all Shares held or acquired by such Transferor and its Controlled
Affiliate(s) shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and (i) such Transferor and its
Controlled Affiliate(s) may apportion such rights as among themselves in any
manner they deem appropriate and (ii) shall be jointly and severally liable for
their respective obligations under this Agreement.

 

6.5Restrictions on Transfer

 

Notwithstanding anything to the contrary in this Article 6 and any requirement
or prohibition of any lender under the Project Financing, no Shareholder shall
be entitled to Transfer any Shares pursuant to this Article 6 or if such
Transfer would breach any term of or cause a default under the Power Purchase
Agreement, unless such Transfer is permitted

 

 

- 24 -

 

thereunder if a consent or approval is first obtained and such consent or
approval is so obtained. In addition, PSP may not Transfer any Shares, at any
time, to a Competitor.

 

6.6Transfer of Units by PSP or Pattern

 

(1)Reference is made to Section 8.5 of the Partnership Agreement (the “ROFO
Provision”), Section 8.6 of the Partnership Agreement (the “Tag Provision”) and
Section 8.7 of the Partnership Agreement (the “Drag Provision”). Subject to the
following sentences of this Section 6.6, if a Shareholder or its Affiliate
holding Units is transferring Units pursuant to the ROFO Provision, Tag
Provision or Drag Provision, as applicable, or any other transfer other than to
a Controlled Affiliate, the Shareholder must also transfer a number of Shares
held by such Shareholder to the applicable Transferee such that the Share
Interest held by the Transferee equals the Unit Interest held by the Transferee
or its Affiliate. The Transfer or issuance of any Shares hereunder will be made
at a purchase price per Share equal to the Original Per Share Consideration
(subject to appropriate adjustment in the event of any share split, combination
or other similar recapitalization with respect to the shares in the capital of
the Corporation). The parties acknowledge that for regulatory reasons, PSP has
determined to hold a maximum Share Interest equal to 30% unless and until it
holds 100% of the Shares, resulting in its Share Interest being lower than the
Unit Interest held by PSP or its Affiliate until such time, and resulting in the
Share Interest held by Pattern being higher than the Unit Interest held by
Pattern or its Affiliate until such time. At any time where the Share Interest
of PSP is lower than the Unit Interest of PSP or its Affiliate, “Excess Shares”
means the number of Shares held by Pattern which if transferred by Pattern to
PSP would equalize the Share Interest and Unit Interest of PSP and its Affiliate
holding Units. With respect to Transfers or issuances of Shares in accordance
with this Agreement, the following shall apply:

 

(a)in connection with transfers of Units by PSP or its Affiliate, PSP may
require that Pattern transfer any or all of the Excess Shares held by Pattern to
the transferee of such Units;

 

(b)where PSP would at any time be issued or transferred Shares resulting in a
Share Interest greater than 30% but lower than 100%, PSP may elect to have
Pattern hold all Excess Shares; and

 

(c)where any Units are issued that would alter the relative Unit Interests as
between the Pattern or its Affiliate (on the one hand) and PSP or its Affiliate
(on the other hand), the Corporation shall issue a number of Shares to Pattern
or PSP as applicable to ensure (subject to (b) above) that the Share Interest
held by such Party is equal to the Unit Interest held by such Party or its
Affiliate.

 

6.7Release of Transferring Shareholder

 

Subject (for certainty) to Section 6.4(1)(e), if a Shareholder Transfers, in
accordance with this Agreement, all of its Shares, the transferring Shareholder
will thereupon have no further funding obligations under this Agreement,
provided that such transferring Shareholder will remain responsible for any and
all of its debts and liabilities, and other obligations under this Agreement
arising prior to the time of such Transfer. For avoidance of doubt, the
confidentiality obligations of Article 9 shall survive the Transfer by a
Shareholder of any or all of its Shares.

 

 

- 25 -

 

6.8Pledge of Shares

 

Except as required pursuant to the terms of any Project Financing that is
approved by the Board, no Shareholder will be permitted to Transfer any of its
Shares by way of an Encumbrance to any other Person or otherwise grant a lien on
any of its Shares without the prior written consent of all other Shareholders,
which consent may be unreasonably or arbitrarily withheld; provided, however,
that any collateral assignment to any lender(s) or agent on behalf of such
lender(s) of any direct or indirect interest in a Shareholder (an “Upstream
Pledge”), or any foreclosure of such collateral assignment by such lender(s) or
such agent (an “Upstream Realization”) and subsequent disposition of such direct
or indirect interest in a Shareholder shall be permitted so long as (a) such
lender is financial institution with experience in the renewables sector, (b)
any subsequent disposition, sale, assignment, transfer, conveyance, gift,
exchange or other disposition by such lender or agent of its direct or indirect
interest in a Shareholder is to a Qualified Transferee and (c) such subsequent
disposition, sale, assignment, transfer, conveyance, gift, exchange or other
disposition by such lender or agent of such indirect interest in a general
partner or direct or indirect interest in a Shareholder complies with the
transfer restrictions hereunder including Article 6.

 

Notwithstanding anything to the contrary in this Agreement, any Shareholder may
pledge or otherwise grant a security interest in any of its Shares in connection
with any Project Financing being provided to the Partnership. Transfers of such
Shares to a secured party or any subsequent transferee in connection with any
such financing are permitted.

 

6.9Conditions to Admission

 

As conditions to the admission of a Transferee of a Shareholder as a substituted
shareholder, any such Person will:

 

(a)execute and acknowledge such instruments, in form and substance satisfactory
to the other Shareholder, as the other Shareholder will deem necessary or
desirable to effectuate such admission and to confirm the agreement of the
Person being admitted as a substitute shareholder to be bound by all of the
terms and provisions of this Agreement and to continue the Corporation without
its dissolution or termination under the laws of the Province of British
Columbia, or for any other reason; and

 

(b)pay all reasonable expenses in connection with such admission, including the
cost of preparing and filing of all necessary notices or amending declarations
in any jurisdiction.

 

6.10Indirect Transfers

 

(1)A Transfer of the units or other equity interest in a Shareholder or in any
Person that directly or indirectly holds units or other equity interests in such
Shareholder (other than an Upstream Pledge or Upstream Realization or as
permitted pursuant to Section 6.10(2)) shall not constitute a Transfer by the
Shareholder of its Shares provided that (a) where the Shareholder is Pattern,
that after such Transfer, PEGI continues to ultimately Control Pattern (or its
Permitted Transferee), and (b) where the Shareholder is PSP, that after

 

 

- 26 -

 

such Transfer, Public Sector Pension Investment Board continues to ultimately
Control PSP (or its Permitted Transferee).

 

(2)For certainty, a Transfer of the units or other equity interests in PEGI or
Public Sector Pension Investment Board or their respective direct and indirect
owners shall not constitute a Transfer for purposes of this Agreement.

 

Article 7
BOOKS, RECORDS, AUDITORS AND TAX RETURNS

 

7.1Books and Records

 

(1)The Corporation shall use its best efforts to procure that the PAA Provider
will maintain the minute book of the Corporation in Canada, provided that the
PAA Provider will make available such books and records in a form that will
enable the Shareholders to access such ledgers and other books and records in
Toronto, Ontario, during normal business hours and through remote electronic
access.

 

(2)The Corporation shall use its best efforts to procure that the PAA Provider
will cause to be kept appropriate books and records (financial or otherwise)
with respect to the business of the Corporation. Any books and records kept by
or on behalf of the Corporation in the normal course of business, including
books of account and records of the proceedings of the Corporation, may be kept
on, or be in the form of, computer disk, hard disk, magnetic tape, or any other
information storage device, provided that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Corporation will be maintained, for financial reporting
purposes, on an accrual basis in accordance with GAAP. The foregoing books and
records will be maintained after the dissolution of the Corporation for the time
periods required by the laws of Canada at the principal office of the PAA
Provider in Canada. Such books and records will be made available to the
Shareholders in a form that will enable such Persons to access them in Toronto,
Ontario, during normal business hours and through remote electronic access.

 

7.2Access to Information

 

(1)Each Shareholder, and its respective Representatives and auditors, will be
allowed to have access, during normal business hours, to all books and records
and information concerning the Corporation.

 

(2)Each Shareholder will be permitted to cause auditors engaged by it to review,
subject to such auditors agreeing to comply with reasonable confidentiality
restrictions, any Financial Statements prepared in respect of the Corporation
and all books and records and working papers related thereto.

 

(3)Upon request of a Shareholder made to the Corporation, Representatives and
auditors of such Shareholder will, subject to such Representatives or auditors
agreeing to comply with reasonable confidentiality restrictions, be provided
with an opportunity to meet during normal business hours, with the Auditors and
other Persons who are familiar with the affairs of the Corporation.

 

 

- 27 -

 

(4)Each Shareholder will bear its own costs for the access, and any audit or
review by its Representatives or auditors referred to in this Section 7.2,
including any costs associated with making photocopies of documents.

 

7.3Selection of Auditors and Reporting

 

(1)The Corporation will retain internationally recognized accountants as may be
approved by the Shareholders as the Auditors, to conduct an audit of the books
and records of the Corporation, as may be required pursuant to this Agreement,
in accordance with GAAP and the terms of this Agreement.

 

(2)The Corporation will prepare the Financial Statements and will retain the
Auditors to audit such Financial Statements (to the extent required hereby) in
accordance with GAAP and the terms of this Agreement.

 

(3)The Corporation will prepare and deliver to each of the Shareholders within
one hundred and twenty (120) days of the end of each Fiscal Year, annual
financial statements (which do not include footnotes) in respect of the
Corporation (the “Annual Financial Statements”), which shall be audited and
prepared in accordance with GAAP, to the extent required by the Project
Financing. If the Annual Financial Statements are not required to be audited,
then PSP shall have the right to request an audit of the Corporation, in which
case the Corporation shall use commercially reasonable efforts to produce
audited Annual Financial Statements, to be prepared (at PSP’s sole cost and
expense) in an expeditious manner.

 

(4)The Corporation will prepare and deliver to each of the Shareholders within
sixty (60) days after the end of each quarter of each Fiscal Year (including the
final quarter of each Fiscal Year), a reasonably detailed report summarizing the
status of the activities of the Corporation as at the end of the applicable
quarter, financial and operational results data and reforecasting (if
applicable) and a distribution forecast (including calculations of debt services
coverage ratio and forecasted distributions to partners, which will include the
unaudited unconsolidated quarterly financial statements of the Corporation for
the quarter then ended (which do not include footnotes), including a balance
sheet, a statement of income (profit and loss) and a statement of Shareholders’
equity and a related statement of changes in cash flow for such quarter (all of
which will contain comparisons to the prior year) and will contain notes
explaining material balances set out in the balance sheet and income statements
and which specify the accounting standard used (the “Quarterly Financial
Statements”).

 

(5)The Corporation will deliver to each Shareholder, on a quarterly basis
together with the Quarterly Financial Statements, a reasonably detailed
operating report, including summary environmental, health and safety
information, as applicable.

 

(6)In addition to any report required under this Agreement or pursuant to
Applicable Law, the Corporation will prepare or cause to be prepared and
delivered to each of the Shareholders such other quarterly and annual reports in
respect of the financial condition of the Corporation or distributions made by
the Corporation as may be reasonably required by any of the Shareholders at any
time and from time to time.

 

 

- 28 -

 

(7)PSP shall be entitled (at its sole cost and expense) to have auditors engaged
by PSP review, subject to such auditors agreeing to comply with customary
confidentiality restrictions, any financial statements prepared in respect of
the Corporation and all books and records and working papers related thereto;
provided that any such reviews shall be scheduled upon reasonable advance notice
by PSP and shall occur during normal business hours and shall be conducted in a
manner not to unreasonably interfere with the business and operations of the
Corporation or PEGI and its Affiliates. Where the right to conduct any such
review are subject to obligations of PEGI (or its Affiliates), the Corporation
or the Corporation to, or limitations imposed by, any joint venture partners or
contractual counterparties of the Corporation, the foregoing review rights of
PSP will be subject to all such limitations and to full compliance by PEGI, the
Corporation and PSP of all such obligations.

 

7.4Accounting Principles

 

All calculations, reports, Financial Statements and projections required to be
made or prepared by or in respect of the Corporation will be made or prepared in
accordance with GAAP.

 

7.5Tax Returns

 

The Corporation will prepare and file all tax returns and related information
for the Corporation and will pay out all taxes and other governmental charges
due to be paid from time to time to the applicable Governmental Agency. The
Corporation will provide to each Shareholder for review the annual corporate tax
returns of the Corporation thirty (30) days prior to the filing due date set by
the applicable Governmental Agency. Such Shareholders will then have fifteen
(15) days to review and comment on such corporate tax returns from receipt
thereof in accordance herewith. GST returns prepared by the Corporation will not
be subject to review by the Shareholders prior to the filing thereof with the
applicable Governmental Agency, however, GST returns that have already been
filed by the Corporation will be provided to any Shareholder for review upon
reasonable request by such Shareholder.

 

Article 8
THIRD PARTY AGREEMENTS

 

8.1Pattern O&M Contract

 

Pattern has caused the O&M Provider to provide operation and maintenance
services to the Project in accordance with the O&M Contract between the O&M
Provider and the Partnership. Pattern will, or will cause the O&M Provider to,
as applicable, make available in Toronto during normal business hours and, to
the extent practicable, by remote electronic access, all records relating to the
operation and maintenance services provided under the O&M Contract.

 

8.2Pattern PAA

 

Pattern has caused the PAA Provider to provide Administration Services to the
Project, the Partnership, and the Corporation in accordance with any PAA between
the PAA Provider and the Corporation, on its own behalf and as general partner
of the Partnership. Pattern will, or will cause the PAA Provider, as applicable,
to make available to the Shareholders the ledgers and all

 

 

- 29 -

 

books and records relating to the Project in Toronto during the normal business
hours and, to the extent practicable, by remote electronic access.

 

Article 9
CONFIDENTIALITY

 

9.1Confidentiality

 

(1)Subject to the provisions of this ‎Section 9.1, each Shareholder shall, and
shall cause its Affiliates and its and their Representatives to, keep
confidential all information, documentation and records obtained from the
Corporation, its Affiliates or their respective Representatives as well as any
information arising out of any Shareholder’s access to the books and records of
the Corporation, its Affiliates or their respective Representatives
(collectively, the “Confidential Information”); provided that except as set
forth in ‎Section 9.1(2), nothing herein shall restrict or prohibit any Partner
from disclosing Confidential Information to its Representatives, in each case
who first are instructed to maintain Confidential Information confidential on
substantially similar terms as those contained in this ‎Section 9.1(1);
provided, further, that such Partner shall be liable for any breach of this
‎Section 9.1 by any such Person as if such Partner had itself committed such
breach. “Confidential Information” shall not include: (1) public information or
information in the public domain at the time of its receipt by PSP or its
Representatives; (2) information which becomes public through no fault or act of
PSP or its Representatives; or (3) information received by PSP or its Affiliates
in good faith from a third party lawfully in possession of the information and
not in breach of any confidentiality obligations. PSP acknowledges that it is
aware that (i) Confidential Information and Competitively Sensitive Information
(as defined below) contains material, non-public information regarding the
Corporation and its Affiliates and PEGI and (ii) United States and Canadian
securities laws prohibit any persons who have material, non-public information
from purchasing or selling securities of a company using such information or
from communicating such information to any Person (including its Affiliates)
under circumstances in which it is reasonably foreseeable that such Person is
likely to purchase or sell such securities in reliance upon such information.
PSP further confirms that it has in place internal information protection
mechanisms to prevent unauthorized use of the Confidential Information and
Competitively Sensitive Information.

 

(2)“Competitively Sensitive Information” shall mean information regarding the
Corporation or its Affiliates that PEGI determines that one or more Affiliates
of PSP could reasonably be expected to use to compete with PEGI. Notwithstanding
anything to the contrary in this Agreement (including Section Article 7), in no
event shall PSP be entitled to receive Competitively Sensitive Information, and
PSP shall, and shall cause its Affiliates to, maintain any Competitively
Sensitive Information of which any of their Representatives is or becomes aware
in strict confidence; provided that the Corporation shall provide PSP with a
commercially reasonable description of the nature of any Competitively Sensitive
Information that would otherwise have been provided to PSP but for this ‎Section
9.1(2) and shall use commercially reasonable efforts to provide substitute
disclosure to PSP that, to the greatest extent practicable under the
circumstances, will enable PSP to assess the applicable opportunity relating to
the Corporation or its

 

 

- 30 -

 

Affiliates in substantially the same manner as if PSP had full access to such
Competitively Sensitive Information and that is otherwise reasonably
satisfactory to PSP.

 

(3)Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prevent or restrict any Shareholder or any of its Affiliates
from disclosing, without the agreement of the Corporation or its Affiliate, as
applicable: (a) Confidential Information required to be disclosed under any
Applicable Law (including applicable securities laws) or the rules of any
securities exchange; (b) Confidential Information required to be disclosed to
its lenders or other creditors on a confidential basis; provided that in no
event shall this clause (b) permit the disclosure of any Competitively Sensitive
Information. Any Shareholder disclosing Confidential Information, as applicable
in accordance with this ‎Section 9.1 shall use reasonable efforts to (i) advise
the Corporation and the other Shareholders of the details of the required
disclosure and (ii) if permitted by Applicable Law, obtain the comments of the
Corporation and such other Shareholders on the wording of the proposed
disclosure prior to making such disclosure.

 

(4)Notwithstanding anything to the contrary in this Agreement, in no event shall
PSP, any of its Affiliates, or any of their respective Representatives, share
any Confidential Information or Competitively Sensitive Information with any
portfolio companies or other investments of PSP (or any of their respective
Representatives other than employees of PSP who are acting in their capacity as
Representatives of PSP and do not use such information for any purpose other
than in furtherance of the transactions contemplated by this Agreement) and PSP
shall, and shall cause its Affiliates that receive Confidential Information or
Competitively Sensitive Information to, use customary information barriers to
ensure that no portfolio company or other investment of PSP or any of their
respective Representatives (other than employees of PSP who are acting in their
capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) has access to any Confidential Information or Competitively Sensitive
Information.

 

(5)This Agreement will not be construed as granting expressly or by implication
during its terms or thereafter any interest in or rights or license with respect
to any Confidential Information and Competitively Sensitive Information
disclosed pursuant to this Agreement or otherwise by or on behalf of the
Corporation and its Affiliates.

 

(6)In the event of a breach of a Shareholder’s obligations under this Section
9.1, the Shareholder must, as soon as practicable following discovery of the
breach, give written notice to the Corporation of the nature of the breach. The
Shareholder must immediately, and upon consultation with the Corporation, take
all necessary reasonable steps to limit the extent of the breach.

 

(7)Disclosure or use of Confidential Information and Competitively Sensitive
Information contrary to, or other breach of, this Agreement, or any other
failure to comply with the terms and conditions of this Agreement by a
Shareholder, will give rise to irreparable injury to the Corporation and its
Affiliates, inadequately compensable in damages. The Shareholders acknowledge
and agree that the Corporation and its Affiliates, as applicable, may, in
addition to any other remedy and in conjunction with Section 13.21, enforce the
performance of this Agreement by way of injunction or specific performance upon
application to a court of competent jurisdiction without proof of actual damages

 

 

- 31 -

 

(and without the requirement of posting a bond or other security). The rights
and remedies provided in this Agreement are cumulative and are in addition to,
and not in substitution for, any other rights and remedies available at law or
equity.

 

9.2Public Announcements

 

Each Shareholder shall, and shall cause its Affiliates, to consult with the
other Shareholder and provide that other Shareholder a reasonable opportunity to
comment before issuing any press release or making any other public announcement
regarding the other Shareholder, provided that (i) in the case of any disclosure
required by Applicable Law or stock exchange rule, such consultation and
opportunity to comment shall only be required to the extent reasonably
practicable under the circumstances and (ii) no consultation and opportunity to
comment shall be required with respect to any disclosure that is substantially
similar to prior public disclosure made in compliance with the terms of this
Agreement.

 

9.3Subsidiaries as Third Party Beneficiaries

 

The provisions of this Article 9 will enure to the benefit of the Corporation
and its Subsidiaries notwithstanding that such Subsidiaries are not parties
hereto.

 

Article 10
GENERAL SALE PROVISIONS

 

10.1Warranties of Seller

 

Subject to the applicable limitations set forth in Article 6, each Shareholder
shall do all such acts or things, including the execution of any Share
transfers, that may be necessary to effect the transfer of any Shares to another
Shareholder or a Third Party pursuant to this Section 10.1. For greater
certainty, in respect of a proposed Transfer from one Shareholder to another
Shareholder, the selling Shareholder shall cause any such Transfer to be
effected by way of a simplified transfer agreement with representations and
warranties restricted to ownership of the Shares to be transferred,
enforceability of the Transfer, corporate capacity, authority and authorization,
and receipt of necessary consents to effect the Transfer.

 

10.2Closing

 

Each Transfer of Shares between a seller and a buyer will, unless the seller and
the buyer otherwise agree, be closed at the offices of the solicitors of the
Corporation at 10:00 a.m. on the closing date specified in accordance with this
Agreement.

 

10.3Closing Conditions

 

At the time of closing of any Transfer of any Shares between a seller and a
buyer under this Agreement, the seller will table:

 

(a)a certificate or certificates representing the Shares being Transferred by
the seller, duly endorsed in blank for transfer or accompanied by a duly
executed stock power of transfer in appropriate form;

 

(b)a release of any Encumbrances on the Shares being Transferred;

 

 

- 32 -

 

(c)either a certificate of the seller stating that the seller is not a
non-resident of Canada for the purposes of the Income Tax Act or a certificate
issued by the Minister of National Revenue pursuant to section 10.6 of the
Income Tax Act with respect to the proposed disposition of property by a
non-resident of Canada; and if the seller fails to deliver such certificate, or
if the purchase price for the Shares being sold is greater than the certificate
limit shown in the certificate issued by the Minister of National Revenue, then
the buyer will be entitled to deduct or withhold from the purchase price and to
remit to the Receiver General of Canada the amount for which the buyer, in its
reasonable determination, is liable pursuant to the provisions of section 10.6
of the Income Tax Act in respect of the Transfer of the Shares being
Transferred; and

 

(d)the resignation(s), as a Director, of the seller’s appointee(s) to the Board.

 

10.4Payment

 

The buyer will pay for the Shares being purchased pursuant to this Agreement by
a draft drawn on, or a cheque certified by, or a wire transfer initiated by a
Canadian or U.S. chartered bank or trust company.

 

10.5Allocation of Purchase Price

 

Unless otherwise specified herein, on any Transfer of Shares the allocation of
the purchase price for such Shares will be to each Share, equally per Share.

 

10.6Indebtedness between Seller and the Corporation

 

(1)If, on the date of closing of any sale and purchase of all of the Shares of a
seller, the seller is indebted to the Corporation or any Subsidiary or has
failed to return any property of the Corporation or any Subsidiary, then, unless
the Corporation and the seller otherwise agree in writing, the buyer will at the
time of closing of such purchase and sale pay to the Corporation the purchase
price payable for the Shares being sold and the Corporation, acting reasonably,
will apply such purchase price to repayment of the indebtedness of the seller to
the Corporation or any Subsidiary, as the case may be, and, if applicable,
retain an amount equivalent to the fair market value of the property of the
Corporation or any Subsidiary, as the case may be, as security for the return of
such property. If the seller sells all of his Shares and the indebtedness of the
seller to the Corporation or any Subsidiary exceeds the purchase price for the
Shares being sold, then the seller will at the time of closing pay the balance
of such indebtedness to the Corporation to retire such indebtedness. If the
purchase price for the Shares being sold exceeds the indebtedness of the seller
to the Corporation or any Subsidiary, the Corporation will pay the balance to
the seller at the time of closing of such sale and purchase less, if applicable,
such amount as it may retain, acting reasonably, equivalent to the fair value of
the property of the Corporation or any Subsidiary, as the case may be, as
security for the return of such property.

 

(2)If, on the date of closing of any sale and purchase of all of the Shares of a
seller, the Corporation or any Subsidiary is indebted to the seller, the
Corporation or such

 

 

- 33 -

 

Subsidiary will, at the time of closing, repay such indebtedness at its face
value plus accrued and unpaid interest, if any.

 

Article 11
ISSUE OF ADDITIONAL SHARES

 

11.1Issuance of Shares

 

Except as contemplated in Section 3.3, no new class of Shares or other
securities granting rights, preferences or privileges that differ from the
rights, preferences and privileges of the Common Shares will be created by the
Corporation.

 

Article 12
REPRESENTATIONS AND WARRANTIES

 

12.1Representations and Warranties of the Shareholders

 

Each Shareholder hereby represents and warrants as follows, and acknowledges and
confirms that the other Parties are relying on such representations and
warranties in entering into this Agreement:

 

(a)Qualification. It is a corporation, or other legal entity, duly incorporated
or formed and existing under the laws of its jurisdiction of incorporation or
formation and has the corporate or other power to enter into and perform its
obligations under this Agreement. It has all governmental and regulatory
licences, registration and approvals required by Applicable Law as may be
necessary to perform its obligations under this Agreement.

 

(b)Authorization. The execution and delivery of and performance by it of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Shareholder.

 

(c)Validity of Agreement. The execution and delivery of and performance by the
Shareholder of this Agreement:

 

(i)will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under, any of
the terms or provisions of its articles, by-laws or other constating documents
or governing agreements;

 

(ii)will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
contracts or instruments to which the Shareholder is a party or pursuant to
which any of the Shareholder’s assets may be affected; and

 

(iii)will not result in the violation of any Applicable Law.

 

 

- 34 -

 

(d)Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Shareholder and constitutes a legal, valid and binding
agreement of each Shareholder enforceable against it in accordance with its
terms, subject only to any limitation under Applicable Laws relating to (i)
bankruptcy, winding-up, insolvency, arrangement and other laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies.

 

(e)Title to Shares. The Common Shares set out opposite the Shareholder’s name in
Schedule A, which shall be updated by the Board from time to time, are owned by
the Shareholder as the registered and beneficial owner with good title, free and
clear of all liens, other than those restrictions on transfer, if any, contained
in the Articles.

 

(f)Residence. Unless otherwise disclosed in writing to the Corporation, the
Shareholder is not a non-resident of Canada for the purposes of the Income Tax
Act or is, if a partnership, a “Canadian partnership” for the purposes of the
Income Tax Act.

 

12.2Survival

 

The representations, warranties and covenants of the Parties contained in this
Article 12 survive the execution and delivery of this Agreement and continue in
full force and effect with respect to each Party until it ceases to be bound by
the provisions of this Agreement.

 

Article 13
GENERAL

 

13.1Actions in Accordance with Agreement

 

Each Shareholder will vote its Shares to give effect to this Agreement whether
at a meeting of the Shareholders or by written resolution of the Shareholders.

 

13.2Corporation Consent

 

The Corporation consents to this Agreement and is governed by its terms.

 

13.3Agreement to be Bound

 

Each Person who becomes a Shareholder must concurrently with becoming a
Shareholder execute and deliver to the Corporation a counterpart copy of this
Agreement or a written agreement in form and substance satisfactory to the
Parties, agreeing to be bound by this Agreement, including making the
representations and warranties contained in Article 12.

 

13.4Conflict with Articles

 

In the event of any inconsistency between this Agreement and the Articles, this
Agreement will govern to the extent of the inconsistency and, at the request of
any Party, the Parties will forthwith make all changes to the Articles as are
necessary and lawful to render them not inconsistent with this Agreement.

 

 

- 35 -

 

13.5Entire Agreement

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written which
shall be deemed to terminate on the date hereof and shall thereafter have no
further effect upon the Parties, other than the Partnership Agreement, which
will continue in force and effect. There are no conditions, representations,
warranties or other agreements between the Parties with respect to the subject
matter hereof, whether oral or written, express or implied, statutory or
otherwise, except as specifically set out in this Agreement and the Partnership
Agreement.

 

13.6Amendment

 

This Agreement may be amended only by a written instrument signed by all of the
Shareholders.

 

13.7Rights of Set-Off

 

Notwithstanding anything in this Agreement to the contrary, the Corporation
shall have the right to set off against any amount that would otherwise have
been paid to a Shareholder hereunder, any amount owing by the Shareholder to the
Corporation, including any amount owing as a result of a breach by the
Shareholder of its obligations hereunder.

 

13.8Waiver

 

A waiver of any default, breach or non-compliance under this Agreement is not
effective unless it is in writing and signed by the Party to be bound by the
waiver. No waiver will be inferred from or implied by any failure to act or
delay in acting by a Party in respect of any default, breach or non- compliance
or by anything done or omitted to be done by that Party. The waiver by a Party
of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that Party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-compliance, whether of the same
or any other nature.

 

13.9Governing Law

 

This Agreement will be construed in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein (without
reference to conflicts of law principles). Each of the Parties irrevocably
attorns to the jurisdiction of the courts of the Province of British Columbia
but nothing in this Agreement will preclude any Party from bringing suit or
taking other legal action in any other jurisdiction.

 

13.10Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
prohibition or unenforceability and will be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

 

- 36 -

 

13.11Time of Essence

 

Time will be of the essence of this Agreement in all respects.

 

13.12Further Assurances

 

Each Party will promptly do, execute and deliver or cause to be done, executed
and delivered all further acts, documents and things in connection with this
Agreement, that any other Party may reasonably require for the purpose of giving
effect to this Agreement.

 

13.13Notice

 

(1)Any notice or other communication required or permitted to be given under
this Agreement will be in writing and will be effectively given and made if
delivered or sent by facsimile to the applicable address or facsimile number set
out below:

 

(i)to Pattern:

 

c/o Pattern Energy Group Inc.



Pier 1, Bay 3 

San Francisco, CA 94111

 

Attention:General Counsel







Facsimile:415-362-7900

 

(ii)to PSP:

 

Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9

 

Attention:Managing Director, Infrastructure Investments







Email:
vertuousenergy@investpsp.ca and legalnotices@investpsp.ca

 

with a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

 

1501, avenue McGill College
26th Floor
Montréal, Québec H3A 3N9

 

Attention:Franziska Ruf





Email:
fruf@dwpv.com

 

 

- 37 -

 

(iii)to the Corporation:


c/o Pattern Energy Group Inc.



Pier 1, Bay 3



San Francisco, CA 94111

 

Attention:
Attention: General Counsel





Facsimile:
415-362-7900

 

(2)Any notice or other communication so given will be deemed to have been given
and received on the day of delivery, if delivered, or on the day of faxing, if
faxed, provided that such day is a Business Day and such notice or other
communication is so delivered or faxed by 4:00 p.m. (local time at the place of
receipt) on such day. Otherwise, such notice or communication will be deemed to
have been given and received on the next following Business Day. Any such notice
or other communication given in any other manner will be deemed to have been
given and received only upon actual receipt. Without in any way limiting the
foregoing, each party shall, to the extent possible, send a copy by e-mail of
each notice, request, demand or communication given in accordance with the
foregoing to each recipient thereof; provided that the sending of (or failure to
send) a copy of such notice, request, demand or communication by e-mail shall in
no way affect the validity of such notice, request, demand or communication or
the interpretation as to when such notice, request, demand or communication is
deemed to be received pursuant to this Section 13.13.

 

(3)Any Party may from time to time change its address, contact name or facsimile
number under this Section 13.13 by notice to the other Parties given in the
manner provided by this Section 13.13.

 

13.14Benefit/Binding

 

This Agreement will enure to the benefit of and be binding on the Parties and
their respective successors and permitted assigns.

 

13.15Dispute Resolution Procedure

 

Except as otherwise provided for in Section 2.8 or Section 9.1(7), if any
dispute, claim, question or differences arises out of or in relation to this
Agreement, or any breach hereof, (a “Dispute”) the Parties to this Agreement
shall each use commercially reasonable efforts to settle the Dispute (the
“Initial Good Faith Discussions”). Notwithstanding the foregoing, if the Dispute
is not resolved within ten (10) days of commencing such Initial Good Faith
Discussions, the Parties shall refer such Dispute to their respective senior
representatives, who shall in turn use commercially reasonable efforts to settle
the (the “Escalated Good Faith Discussions”). If such Dispute remains unresolved
following the date that is ten (10) days following the commencement of the
Escalated Good Faith Discussions, any Party may, following the delivery of
written notice to the other Party or Parties, as applicable, commence an action
in respect of the Dispute.

 

 

- 38 -

 

13.16No Right to Employment

 

Neither this Agreement nor any purchase of Shares pursuant to the provisions of
this Agreement will create, or be construed or deemed to create, any right to
employment in favour of any Person by the Corporation or any of the
Subsidiaries.

 

13.17Assignment

 

No Party may assign or transfer, whether absolutely, by way of security or
otherwise, all or any part of its rights or obligations under this Agreement
without the prior consent of all of the other Parties or in accordance with this
Agreement, except where such assignment or transfer is being made together with
the Transfer of its Shares in accordance with this Agreement or where such
assignment is required pursuant to the Project Financing.

 

13.18Legend on Certificates

 

All certificates representing Shares will have a legend endorsed on them
substantially as follows:

 

“The Corporation and the securities represented by this certificate are subject
to the terms and conditions of a Shareholder Agreement made as of the 10th day
of August, 2017, as amended from time to time, which agreement contains
restrictions on the right of the holder to sell, assign, dispose of, exchange,
pledge, grant an encumbrance over, hypothecate or otherwise transfer the
securities represented by the certificate. Notice of the terms and conditions of
the Shareholder Agreement is hereby given.”

 

13.19Subdivision, Consolidation, etc. of Shares

 

The provisions of this Agreement will apply mutatis mutandis to any securities
into which the Shares or any of the Shares may be converted or changed, to any
securities of the Corporation resulting from a reclassification, subdivision or
consolidation of any Shares, to any securities of the Corporation which are
received by the Shareholders as a stock dividend or as a result of a stock
split, stock consolidation, stock issuance, reverse stock split,
recapitalization or reclassification, and to any securities of the Corporation
or of any successor body corporate which may be received by the Shareholders on
an amalgamation, reorganization, merger or combination of the Corporation.

 

13.20Termination of Agreement and Survival

 

This Agreement will come into force and be effective as of and from the date of
this Agreement and will continue in full force and effect until the earliest of:

 

(a)the date this Agreement is terminated by written agreement of the Parties;
and

 

(b)the date all of the Shares are owned by one Shareholder, provided that if one
Shareholder becomes the owner of the Shares pursuant to Article 5, this
Agreement shall not terminate and shall continue in full force and effect until
such time as it is otherwise terminated in accordance with the terms of this
Section 13.20.

 

 

- 39 -

 

Notwithstanding the foregoing, the provisions of Article 9 and other provisions
stated to survive termination will survive any termination of this Agreement.

 

13.21Remedies

 

The Parties acknowledge and agree that all restrictions contained in this
Agreement are reasonable and valid and that all defences to the strict
enforcement of such restrictions are hereby waived, and that the rights,
privileges, restrictions and conditions set forth in this Agreement are special
and unique such that a breach of any such rights, privileges, restrictions or
conditions cannot adequately be compensated for by an award of damages.
Accordingly, any Party will be entitled to temporary and permanent injunctive
relief and to an order for specific performance against every other Party that
is in breach of this Agreement without having to prove damages. Any remedy this
Agreement sets forth or contemplates will be in addition to and not in
substitution for or dependent upon any other remedy.

 

13.22Withholding

 

Anything to the contrary notwithstanding, all payments that the Corporation or a
Subsidiary is required to make under this Agreement to a Shareholder will be
subject to withholding of such amounts relating to income taxes, employment
insurance premiums, Canada pension plan contributions, workers’ compensation
premiums, other taxes and other amounts as the Corporation or a Subsidiary may
reasonably determine it must withhold pursuant to any Applicable Law. In lieu of
withholding such amounts, in whole or in part, the Corporation or a Subsidiary
may, in its sole discretion, accept other provision for payment of taxes as
required by Applicable Law, provided it is satisfied that all requirements of
law affecting its responsibilities to withhold such amounts have been satisfied.

 

13.23Expenses

 

Each Shareholder will pay its own legal and other costs and expenses incurred in
connection with the negotiation and finalization of this Agreement.

 

13.24Independent Advice

 

Each of the Shareholders acknowledges that it has received or waived the
opportunity to receive independent legal and tax advice in connection with this
Agreement and with owning its Shares.

 

13.25Counterparts

 

This Agreement may be executed by facsimile or in portable document format (pdf)
and delivered electronically and in two or more counterparts, each of which will
be deemed an original and all of which will constitute one and the same
instrument.

 

13.26Corporate Opportunities, Waiver of Fiduciary Duties, Etc.

 

To the maximum extent permitted by Applicable Law, no Shareholder of the
Corporation will have any fiduciary duties to any other Shareholder of the
Corporation, including as may result from a conflict of interest between any of
PEGI, Pattern, PSP and the Corporation.

 

 

- 40 -

 

(remainder of page intentionally blank)

 

 

 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.

 

    MEIKLE WIND ENERGY CORP.      

    Per: /s/ Colin Edwards       Name: Colin Edwards       Title: Director      
 

    PATTERN CANADA FINANCE COMPANY ULC      

    Per: /s/ Colin Edwards       Name: Colin Edwards       Title: Director      
 

    VERTUOUS ENERGY CANADA INC.      

    Per: /s/ Jean Daigneault       Name: Jean Daigneault       Title: Vice
President               /s/ Mélanie Bernier       Name: Mélanie Bernier      
Title: Assistant Secretary

 

 

Schedule “A”

CURRENT INVESTMENT AND SHAREHOLDINGS

 

Shareholder Number of Shares Pattern Canada Finance Company ULC 70 Common Shares
Vertuous Energy Canada Inc. 30 Common Shares

 

 

Schedule “B”

MATTERS REQUIRING shareholder APPROVAL

 

(a)any amendment of the Partnership Agreement or the Articles (or the articles,
by-laws or equivalent constituting document of any of the Subsidiaries of the
Partnership or the Corporation), other than (i) as required by the applicable
third-party partnership agreement, or (ii) amendments that are required by
Applicable Law or are of a clerical or “housekeeping” nature;

 

(b)(A) the incorporation or acquisition of a Subsidiary of the Partnership or
the Corporation or the disposition of any shares of a Subsidiary of the
Partnership or the Corporation, (B) the Partnership or the Corporation or a
Subsidiary of either of them entering into any partnership, joint venture or
similar arrangement with any other Person, or (C) the purchase of any business
by the Partnership or the Corporation (or any of their Subsidiaries) or
acquisition by shares or purchase by the Partnership or the Corporation (or any
of their Subsidiaries) of all or substantially all the assets of any other
Person;

 

(c)the sale (or entry into of binding agreements to that effect), lease,
exchange or other disposition of (i) all or substantially all of the assets of
the Partnership or the Corporation (or any of their Subsidiaries), or (ii)
assets of the Partnership or the Corporation (or any of their Subsidiaries) that
would result in a material adverse effect on the power generation of the
Project, or the granting of an option or right to such effect;

 

(d)initiating or otherwise participating in voluntary winding-up or bankruptcy
proceedings of the Partnership or the Corporation (or any of their
Subsidiaries);

 

(e)any merger, amalgamation or consolidation or the entering into of any
agreement, arrangement or understanding to merge, amalgamate or consolidate, the
Partnership or the Corporation (or any of their Subsidiaries) with any Person;

 

(f)any change to the equity capital structure of the Partnership or the
Corporation (whether by subdivision, consolidation or reclassification), the
issuance or allotment of any equity or the granting of any right, option or
privilege to acquire any equity or the redemption or repurchase by the
Partnership or the Corporation of any equity, other than (i) as contemplated by
the Partnership’s or the Corporation’s constating documents (including the
Partnership Agreement), including any purchase rights or equity dilution
provisions (including to fund non-discretionary expenses or amounts necessary to
comply with legal obligations), (ii) as contemplated under applicable
third-party partnership agreements, or (iii) amendments that are required by
Applicable Law or are of a clerical or “housekeeping” nature;

 

(g)the taking or institution of any proceedings for the continuance, winding up,
liquidation, reorganization or dissolution of the Partnership or the Corporation
(or any of their Subsidiaries) in each case under applicable debtor relief laws,
other than as required by Applicable Law;

 

 

 

(h)(A) any incurrence of any indebtedness by the Partnership or the Corporation
(or their Subsidiaries) for borrowed money or granting of any lien or security
interest by the Partnership or the Corporation (or their Subsidiaries) in
respect of any indebtedness for borrowed money, including any financing or
refinancing, that is not in existence as of the date hereof other than (i) in
the case of an amendment to or refinancing of existing indebtedness of the
Partnership, where the amended or refinanced indebtedness would not result in a
capital call or be in excess of the total amount of the existing indebtedness
outstanding at the time of the refinancing that would be amended or extinguished
by the refinancing plus all applicable fees, costs and expenses including
breakage costs incurred in connection with such new financing or the repayment
of the existing indebtedness; or (ii) indebtedness in an amount less than 2% of
the book value of assets of the Partnership that is required to meet the
Partnership’s obligations that cannot reasonably be expected to be met with
distributable cash flow of the Partnership or that can be satisfied with the
posting of a letter of credit or other security, (B) making any loan for
borrowed money or entering into any external borrowing arrangements where the
Partnership or the Corporation (or any of their Subsidiaries) acts as a lender,
(C) the Partnership or the Corporation (or their Subsidiaries) entering into any
derivative transaction or amending in any material manner or terminating any
derivative transaction other than in connection with a transaction described in
clauses (A)(i) or (A)(ii) above and other than short-term energy hedge,
renewable attributes and/or capacity transactions, or (D) any incurrence of any
indebtedness for borrowed money or granting of any security interest or entering
into any other borrowing arrangements, in each case by the Partnership or the
Corporation (or their Subsidiaries) with any Related Party;

 

(i)the repayment of any loan or advance made by a Related Party to the
Partnership or the Corporation (or any of their Subsidiaries), other than in
accordance with the terms agreed upon at the time the loan or advance was made;

 

(j)the granting of any security on the assets of the Partnership or the
Corporation (or any of their Subsidiaries) other than (i) under a financing that
is otherwise permitted hereunder, or (ii) customary liens created in the
operation of the Project such as liens for trade payables, mechanics, suppliers
and warehouse liens, capital leases and tax liens;

 

(k)the guarantee or indemnification by the Partnership or the Corporation (or
any of their Subsidiaries) of, or the grant of security by the Partnership or
the Corporation (or any of their Subsidiaries) for, the debts or obligations of
any third party, in each case other than customary guarantees or indemnities
arising out of the ordinary course of business of the Partnership or the
Corporation (or their Subsidiaries);

 

(l)the guarantee or indemnification by the Partnership or the Corporation (or
any of their Subsidiaries) of, or the grant of security by the Partnership or
the Corporation (or any of their Subsidiaries) for, the debts or obligations of
any Related Party;

 

(m)any change to the distribution policy of the Partnership or the Corporation
provided for in this Agreement or the Partnership Agreement;

 

-ii-

 

(n)the Partnership or the Corporation (or their Subsidiaries) (A) entering into
(on or after the date hereof), causing the early termination of, or making
material amendments to any (i) Project Agreement or (ii) applicable third-party
partnership agreements, or (B) causing the early termination of, or making
material amendments to, any Related Party Contracts, including the O&M Contract
and PAA, except (x) in each case for new contracts, terminations and/or
amendments that are required by Applicable Law or to avoid a material default by
the Partnership or the Corporation (or any of their Subsidiaries) or otherwise
preserve material rights of the Partnership or the Corporation (or any of their
Subsidiaries) under a Project Agreement; provided that agreements evidencing
indebtedness described in clause (h) above that the General Partner is permitted
to incur without consent under Section 3.3 shall not require consent under this
clause (n) or (y) in the case of clause (ii), as is required to give effect to
the exercise of options or rights under such agreements;

 

(o)the approval by the Partnership or the Corporation (or their Subsidiaries) of
any capital expenditure or series of related capital expenditures in an amount
in excess of 2% of the book value of assets of the Partnership other than as
necessary to comply with Applicable Law, address an Emergency Situation or
maintain an insurance policy relating to the Project;

 

(p)the initiation or settlement by the Partnership or the Corporation (or their
Subsidiaries) of any material litigation or material administrative proceeding;

 

(q)appointment and removal/replacement of auditors of the Partnership or the
Corporation (or their Subsidiaries), other than when such appointment, removal
or replacement of auditors is designed to have the auditor of the Partnership or
the Corporation be the same as the auditor of PEGI;

 

(r)adoption of and changes to employee benefits arrangements or schemes of the
Partnership or the Corporation (or their Subsidiaries), except for non-material
changes which are reasonable for Entities of the same size and nature as the
Partnership or the Corporation (or their Subsidiaries);

 

(s)the creation, modification or termination by the Partnership or the
Corporation (or their Subsidiaries) of any plan for the purchase of equity or
other securities through the award of options to purchase equity, including a
stock option plan or similar program;

 

(t)any change to the accounting methods of the Partnership or the Corporation
(or any of their Subsidiaries) or to the fiscal year-end, other than (i) when
such change to the accounting methods of the Partnership or the Corporation (or
any of their Subsidiaries) or to the fiscal year-end is designed to conform to
the accounting methods or fiscal year-end of PEGI or (ii) to comply with GAAP;

 

(u)any significant change in the scope or nature of the Business or the
Partnership Business (including the business of the Partnership’s or the
Corporation’s Subsidiaries) and the entering into of any contract, agreement or
commitment that would result in a significant

 

-iii-

 

change in the scope or nature of the Business or the Partnership Business
(including the business of the Partnership’s or the Corporation’s Subsidiaries);
and

 

(v)seeking to launch an initial public offering or the admission to trading on a
recognized stock exchange of the whole or any part of the Partnership’s issued
securities (or Subsidiaries of the Partnership).

 

-iv-

 

Schedule “C”

PROJECT AGREEMENTS

 

i.  any lease or other type of agreement granting long-term real property tenure
rights that is material to the Project, taken as a whole.

 

ii.  applicable third-party partnership agreements (including agreements with
tax equity partners).

 

iii.  the engineering, procurement and construction agreement, balance-of-plant
construction contract or similar agreement and related guarantee (but only to
the extent adversely affecting the warranty provisions thereof).

 

iv.  the turbine supply agreement or similar material equipment supply agreement
and related guarantee (but only to the extent adversely affecting the warranty
provisions thereof).

 

v.  the service and maintenance agreement or similar agreement entered into in
respect of the wind turbines or any other material equipment.

 

vi.  long-term power purchase agreement, long-term energy hedge agreement or
similar agreement entered into with any off-taker to purchase electricity or
other products from the Partnership.

 

vii.  the interconnection agreement.

 

viii.  agreements evidencing indebtedness of the types described in clause (h)
in Schedule B; provided that agreements evidencing indebtedness described in
clause (h) in Schedule B that the General Partner is permitted to incur without
consent under Section 3.3 shall not require consent under clause (n) in Schedule
B.

 

ix.  any other Contract that affects the Operating Period to which the
Corporation on its own behalf or on behalf of the Partnership is a party or by
which such Person, or any of its assets is bound and that:

 

1.  limits the freedom of the Corporation, the Partnership or any of their
Subsidiaries to compete in any line of business or with any Person or in any
area or granting “most favored nation” or similar status, in a manner that is
material to the Project, taken as a whole;

 

2.  is with Pattern Energy Group LP or any of its Affiliates that is material to
the Project, taken as a whole; or

 

3.  the entry into or loss of which would result in a material adverse effect.

 

“Operating Period” means, in respect of the Project, the period commencing on
COD.

 



-v-

